 KEY FOOD  111J.R.L. Food Corp. d/b/a Key Food and Local 1500, United Food and Commercial Workers Union, AFLŒCIO.  Cases 2ŒCAŒ31661, 2ŒCAŒ31698, 2ŒCAŒ31709, 2ŒCAŒ31810, 2ŒCAŒ31862, and 2ŒCAŒ31876 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On April 12, 1999, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The Re-spondent, the General Counsel, and the Charging Party each filed exceptions and supporting briefs.  The General Counsel also filed an answering brief to the Respon-dent™s exceptions.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der2 and to adopt the recommended Order as modified and set forth in full below.3                                                                                                                      1 The Charging Party and the Respondent have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  After the issuance of the judge™s decision, the General Counsel peti-tioned the United States District Court for the Southern District of New York for preliminary injunctive relief under Sec. 10(j) of the Act.  The district court affirmed all of the judge™s findings except that it refused to order the reinstatement of Alba Cortes.  Instead, the district court found the judge™s ﬁgeneral assessment of Ruben Luna™s credibility to be an insufficient basis to conclude that Alba Cortes would not have been discharged but for her union activities.ﬂ  Silverman v. J.R.L. Food Corp., 162 LRRM 2169 (S.D.N.Y. 1999) (full text of oral opinion). The United States Court of Appeals for the Second Circuit subsequently reversed the district court™s decision regarding employee Cortes and remanded for entry of the requested temporary injunction reinstating her to the Respondent™s employment.  196 F.3d 334 (1999).  The court found that the district court had failed to accord the judge™s decision appropriate deference and that its finding of no reasonable cause to reinstate Cortes was not supported by the record.  The court noted that ﬁ[t]here was ample evidence, consisting of Cortes testimony and that of the corroborating employees, to establish reasonable cause to believe that the alleged unfair labor practices had occurred.ﬂ  196 F.3d at 337.  As to the Respondent™s defense that Luna had observed Cortes giving away merchandise, the court found that the judge™s discrediting of Luna™s testimony and his crediting of Cortes™ testimony was supported with detailed references to other record testimony and documentary evidence as well as logical inferences to be drawn from the record.  The court also found that the judge implicitly rejected another witness™ testimony that he had witnessed Cortes giving away merchandise.  Consequently, the court found no basis in the evidence for the district court™s conclusion that the Board would necessarily reject the adminis-trative law judge™s credibility assessments or overturn the findings that depend on those assessments.  1. The Respondent operates a retail grocery store at 3515 Jerome Avenue in the Bronx.  The Respondent™s sole shareholders are two brothers, Ruben and Jaime Luna.  The Luna brothers also own three other supermar-kets under different corporate entities.  The Respondent acquired the Jerome Avenue store on January 12, 1998.4  The Union had represented the employees of the prede-cessor owner of the supermarket.5  For several weeks after the purchase, the Union attempted to obtain recog-nition, but was unsuccessful.  In mid-February, the Un-ion began an organizing campaign directed at the Re-spondent™s employees.   The Respondent had employed Cupertino Luna (Cu-pertino) at the Jerome Avenue store as a ﬁstockboyﬂ since March.  Cupertino signed an authorization card on July 27.  On August 15, Assistant Floor Manager Jose Rivera unlawfully interrogated Cupertino and threatened him with discharge after he observed Cupertino exchang-ing pleasantries with union officials leafleting outside the store.  On August 17, 2 days later, Cupertino was trans-ferred to another of the Respondent™s stores.  The judge found that the General Counsel met its ini-tial burden under Wright Line6 of demonstrating that Cu-pertino™s union activity was a motivating factor in the  2 There were no exceptions to the judge™s findings that the Respon-dent violated Sec. 8(a)(1) by interrogating employees on August 4 and 5, 1998; by interrogating employee Cupertino Luna and other employ-ees and threatening them with discharge on August 15; by directing employees not to join the Union and to report other employees™ union activities and threatening to reduce their hours in order to induce them to quit the Union during mid- to late August; by interrogating employ-ees regarding their cooperation with the Board™s investigation of an unfair labor practice charge in mid-September; and by interrogating employee Cortes and threatening to reduce her hours, and directing her to report other employees™ union activities at various other times up to October 22.  Nor were there any exceptions to the judges™ findings that the Respondent violated Sec. 8(a)(3) by discharging employee Ruddy Rodriguez on August 5 and employee Juan Rodriguez on August 29. The General Counsel and the Charging Party have excepted to the judge™s failure to find that the Respondent violated Sec. 8(a)(1) by threatening employee Cupertino Luna in June or July.  We find it un-necessary to pass on these exceptions as any additional findings of unlawful threats would be cumulative to the findings the judge made, which we adopt, and would not affect the remedy. 3 We will modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 4 All dates hereafter are in 1998. 5 Although the Respondent retained at least some of the predeces-sor™s employees, there is no allegation that the Respondent was a suc-cessor with an obligation to recognize and bargain with the Union. 6 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983). 336 NLRB No. 6  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112Respondent™s decision to tr
ansfer him from the Jerome 
Avenue store to the Respondent™s newly opened C-Town 
supermarket.  The judge noted 
that the transfer occurred 
almost immediately after the unlawful interrogation and 
threat made by Rivera.  Although the judge acknowl-
edged that the Respondent did not fire Cupertino as 
Rivera had threatened, the judge noted that he was 

abruptly removed from the store without explanation. 
The judge further found, however, that the Respondent 
met its burden of establishing that it would have trans-
ferred Cupertino even in the absence of his union activ-
ity, since he concluded that the transfer followed the Re-
spondent™s customary practice of staffing its newly ac-
quired stores with transfe
rred employees.  Specifically, 
the judge noted that the Respondent had transferred an 
entire meat department from another store to assist in the 
January opening of the Jerome Avenue store and that a 
summary provided by the Respondent and put in evi-
dence at the hearing herein also indicated that other em-
ployees had been transferred to the new store. 
The General Counsel and th
e Charging Party except, contending that the judge erred in finding that the 

Respondent had rebutted the General Counsel™s initial 
case and that the Respondent has failed to demonstrate 
by a preponderance of the 
evidence that it transferred 
Cupertino for legitimate business reasons.  We find merit 
in these exceptions. 
The Board has long held th
at ﬁ[a]n employer cannot 
simply present a legitimate reason for its actions but 

must persuade by a preponde
rance of the evidence that 
the same action would have taken place even in the ab-
sence of the protected conduct.ﬂ  
T&J Trucking Co
., 316 NLRB 771 (1995); 
Mainline Contracting Corp.
, 334 
NLRB 922, 932 (2001).  In the instant case, the Respon-
dent did not maintain any written records or policy re-
garding transfers and provided only limited evidence as 
to its past practice of transferring employees to and from 
stores owned by the Luna brothers.  Ruben Luna testified 
that he and his brother would consult with each other to 
determine which employees at their jointly owned stores 
were available for transfer.  However, Ruben Luna failed 
to testify as to why Cupertino was selected for transfer 
over numerous other employees.
7  Cupertino was the 
only ﬁstockboyﬂ transferred to the new store and there is 
no evidence that he possessed any special skills that 
would warrant his selection over numerous other stock-
boys.  Although the Respondent submitted a summary of 

prior transfers, the summary was compiled from Luna™s 
memory and was unsupported by
 official records.  Fur-ther, the summary establishes only 11 transfers among its 
                                                          
 7 Jaime Luna did not testify at the hearing. 
four stores in 1998 and does not indicate either the tim-
ing or reason for the transfers.  As the judge concluded, 
although the summary establishes that three other em-
ployees were transferred to the new store, it does not 
indicate when these transfers o
ccurred.  We find that the 
summary fails to establish that the Respondent had an 

established policy of transferring employees to staff new 

stores. 
The judge also relied on employee Olga Caraballo™s 
testimony that four meat department employees were 
transferred from the Respondent™s Madison Avenue to 
the Jerome Avenue store.  Contrary to the judge, we do 
not find that her testimony establishes that the Respon-
dent maintained a consistent practice of staffing a new 
store with transfers. In contra
st to Cupertino, a stockboy, 
the meat department employees were relatively skilled 
workers with specific duties 
that would be especially 
useful at the new store.  Caraballo testified that she 
trained a new meat department employee while she was 
at the Jerome Avenue store. 
Cupertino was never given a reason for the transfer, 
but was abruptly told by Luna that he was going to the 

new store on his next workday.  This combined with the 
fact that Cupertino™s unexplai
ned transfer occurred just 2 
days after the unlawful interrogation and threat estab-
lishes strong evidence that Cupertino™s transfer was 
unlawfully motivated.  Given th
at we cannot agree with 
the judge that the Respondent established that the trans-
fer was in accordance with the Respondent™s customary 
practices, we must find that the Respondent has failed to 
meet its burden of rebutting the General Counsel™s initial 
case and we conclude that the transfer violated Section 
8(a)(3) and (1). 
The General Counsel and th
e Charging Party also ex-
cept to the judge™s recommendation to dismiss the com-

plaint allegation that the Respondent unlawfully reduced 
Cupertino™s pay.  Cupertino 
testified that he requested 
shorter hours from Luna only at his initial prehire inter-
view in the Jerome Avenue store and that Luna then re-
duced his schedule from 12 to 11 hours.  Cupertino made 
no request for a further reduction.  After Cupertino™s 
transfer, Luna further reduced his shift another 3Œ4 
hours.  Given the close association of the reduction in 
hours with the discriminatory transfer, we find that the 

reduction in pay also violat
ed Section 8(a)(3) and (1). 
2. Jorge Santana had been an employee of the Respon-
dent for 5 years and was in charge of the produce de-
partment at the Jerome and Madison Avenue stores when 
he was terminated on December 1.  Santana was a key 
union organizer and was instrumental in obtaining em-

ployee signatures on union cards.  The Respondent was 
aware of Santana™s support for the Union.  At about noon 
 KEY FOOD 113on December 1, Santana was told that someone was 
looking for him at the front of the store and saw a deliv-
eryman from one of the Respondent™s suppliers.  Since 
he was not expecting a delivery until the end of the week, 
Santana initially decided to send the deliveryman away.  
However, Santana decided that he could use some of the 
merchandise after all and stepped outside to talk to the 

deliveryman.  General Manager Manuel Matista, an ad-
mitted supervisor, followed Santana outside and began a 
loud and abusive tirade, accusing Santana of loafing.  
Santana responded by saying his work was always com-
plete and that Matista should respect him as an older man 
and not speak to him in that manner.  During this heated 
dialogue, Santana ﬁpokedﬂ or touched Matista with his 
finger.
8  Following Santana inside the store, Matista told 
Santana that he was fired, and yelled to the store secre-
tary to prepare Santana™s check.  Santana told Matista 
that Luna had hired him and that Matista was not his 
boss.  He then left for lunch and returned to work in the 
produce department at 1 p.m.  
Around 3 or 4 p.m., Luna approached Santana and 
asked him what had happened.  Santana told him that he 

and Matista had a little argument and that Matista cursed 
him out.  According to Santana, Luna told him not to 
worry.  A few minutes later, Santana saw Luna and Ma-
tista talking at the front of the store. 
Approximately 4 hours after the incident, Matista 
phoned the police to report an ﬁassault in progress.ﬂ  At 

approximately 5 p.m. two police officers responded.  The 
policemen asked Santana if he had hit Matista and 
Santana told them he had not.  The policemen also asked 
Matista if Santana had hit hi
m and, according to Santana, 
Matista responded, ﬁNo, I™d be lying if I said that he hit 

me.  He just touched me.  I don™t want him in the store, 
that™s all.  I don™t want hi
m in the store anymore.ﬂ  The 
policemen called Luna from the front of the store and 
asked about sending Santana to a different store.  Luna 
told them he would not commit to sending Santana to 
another store.  The police then asked Luna if Santana 
was fired.  Luna told Santana that he was sorry, but if 
Matista said Santana was fired, then Santana was fired.  
Santana replied that if Luna said he was fired, he would 
go, but that he would not accept that from Matista be-
cause Matista was not his boss.  Santana was then given 
his final check and left the store. 
                                                          
                                                           
8 The judge credited Santana™s tes
timony that  ﬁI just touched him 
with my finger.  I didn™t push him,
 I just touched himŠand I pointed 
my finger on his shoulder and I told hi
m to respect me, that I was older 
than him, that he owed me respect a
nd then I walked inside the store.ﬂ  
The judge also noted that Santana™s testimony was corroborated by 
employee Virgilio Pena and secu
rity guard Raphael Corniel. 
The judge found that the General Counsel met his ini-
tial burden under 
Wright Line,
 supra, to demonstrate that 
Santana™s protected union activity was a motivating fac-
tor in the Respondent™s decision to discharge Santana.  It 
was undisputed that Santana engaged in union activity 
and that the Respondent knew of his involvement.  Anti-
union animus was clear from the many unfair labor prac-

tices the judge found.  The judge concluded, however, 
that the Respondent would have terminated Santana even 
absent his union activity because the verbal dispute in-
volved a challenge to Matista™s authority, resulting in 
Santana poking Matista, and 
that this conduct exceeded 
the bounds of permissible 
employee conduct.  The Gen-
eral Counsel and the Charging
 Party except, 
and, for the 
reasons set forth below, we find that the Respondent 
seized on Santana™s conduct as
 a pretext to disguise an unlawful discharge. 
The Board and the courts have
 long recognized that an 
employer cannot provoke an employee to the point where 
he commits an indiscretion and then rely on that conduct 
to terminate his employment.  
NLRB v. M & B Headwear 
Co.,
 349 F.2d 170, 174 (4th Cir. 1965).  Here, we agree 
with the judge that the Respondent, through Matista™s 
profane and abusive tirade, provoked Santana™s protest 

and his touching Matista on the shoulder with his finger 
for emphasis.  While an employee is not justified in re-
sorting to violent self-help to settle differences with a 
supervisor, we do not find that Santana™s conduct 
amounted to that or was so unreasonable in relation to 
the Respondent™s provocation as to justify his discharge.  

See Opelika Welding, 305 NLRB 561, 567 (1991) (em-
ployee™s pushing away finger waved in face by manager 
during loud confrontation does not constitute insubordi-
nation justifying discharge); 
E. I. du Pont & Co.,
 263 
NLRB 159 (1982) (open-palmed push of supervisor in-
sufficient to justify discharge). 
Prior to the events of this case, the Respondent had 
fired only one employee and that was for absenteeism.  
Luna testified that he had no set system of discipline and 
that he kept no records of discipline prior to September 
17.  Luna also testified that he would not fire any em-

ployee unless a physical threat
 was involved.  As stated 
by the judge, this testimony is consistent with the Re-

spondent™s discharge of employees Juan Alvarez and 
Victor Mesa, who were discharged following a dispute in 
which they each threatened to kill the other.
9  The judge, 
 9 In recommending dismissal of the complaint allegation that the Re-
spondent violated Sec. 8(a)(3) and 
(1) by discharging Alvarez, the 
judge found that the General Counsel 
failed to establish that the Re-spondent had knowledge of Alvarez™
 union activities.  The judge also 
found that the timing of his discha
rge, immediately after his dispute 
with Mesa in which he told Mesa, 
ﬁ[T]hat™s why they kill people here 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114however, rejected the Respondent™s putative reason for 
firing Santana, that Santana punched Matista, and found 
that Santana only touched him with his finger.  The diffi-
culty here is that the Respondent™s stated reason for the 
discharge, that Santana ﬁpunchedﬂ Matista, is not true, 
and since it is not true, it cannot be used to meet the Re-
spondent™s burden.  Indeed, the fact that the Respondent 

put forth a false reason for Santana™s discharge supports 
a finding that the discharge wa
s for unlawful reasons.  It 
is well settled that, where an employer™s stated motive is 
found to be false, an inference may be drawn that the true 
motive is an unlawful one that the employer seeks to 
conceal.  Doctors™ Hospital of Staten Island
, 325 NLRB 
730 (1998), citing 
Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466, 470 (9th Cir. 1966).  Accordingly, we find 
that the Respondent did not establish that it would have 
terminated Santana even absent his protected union ac-
tivity, and that the Respondent terminated Santana in 
violation of Section 8(a)(3) and (1).  
ORDER The National Labor Relations Board orders that the 
Respondent, J.R.L. Food Corp. d/b/a Key Food, Bronx, 
New York, its officers, agents, successors, and assigns, 
shall  
1. Cease and desist from 
(a) Coercively interrogating any employee about union 
support or activities or about their cooperation with the 

Board™s investigation. 
(b) Threatening employees with discharge or a reduc-
tion in their work hours because of their union activities 
or support. 
(c) Directing employees not to join or support the Un-
ion. 
(d) Directing employees to report on the union activi-
ties of their fellow employees. 
(e) Discharging or otherwise discriminating against 
any employee for supporting Local 1500, United Food 

and Commercial Workers Union, AFLŒCIO or any other 

union. 
(f) Reducing employees™ hour
s because they supported 
Local 1500, United Food and 
Commercial Workers Un-
ion, AFLŒCIO or any other union. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
                                                                                            
                                                           
and that™s what™s going to happen to you if you keep bothering me,ﬂ 
was consistent with the Respondent™s stated reason for the discharge, 
namely the threat to Mesa. 
(a) Within 14 days from the date of this Order, offer 
Ruddy Rodriguez, Juan Rodriguez, Alba Cortes, Cuper-
tino Luna, and Jorge Santana full reinstatement to their 
former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or any other rights or privileges previously en-
joyed. 
(b) Make Ruddy Rodriguez, Juan Rodriguez, Alba 
Cortes, Cupertino Luna, and 
Jorge Santana whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them, in the manner set forth 
in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges, 
and within 3 days thereafter
 notify the employees in writ-
ing that this has been done and that the discharges will 
not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Bronx, New York, copies of the attached 

notice marked ﬁAppendix.ﬂ
10  Copies of the notice, on forms provided by the Regional Director for Region 2, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since July 1998. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 KEY FOOD 115testing to the steps that the Respondent has taken to 
comply.   
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT coercively question you about your 
union support or activities or the union support or activi-

ties of other employees or about your cooperation with 
the Board™s investigation. 
WE WILL NOT direct employees not to join or sup-
port the Union. 
WE WILL NOT direct you to report on the union ac-
tivities of other employees. 
WE WILL NOT threaten to discharge you or to reduce 
your work hours because you join or support Local 1500, 
United Food and Commercial Workers Union, AFLŒCIO 
or any other union. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting Local 1500, United 
Food and Commercial Workers Union, AFLŒCIO or any 
other union. 
WE WILL NOT reduce your hours for supporting Lo-
cal 1500, United Food and Commercial Workers Union, 
AFLŒCIO or any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Ruddy Rodriguez, Juan Rodriguez, 

Alba Cortes, Cupertino Luna, and Jorge Santana full re-
instatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Ruddy Rodriguez, Juan Rodriguez, 
Alba Cortes, Cupertino Luna, and Jorge Santana whole 
for any loss of earnings and other benefits resulting from 
their discharge, less any net interim earnings, plus inter-
est. WE WILL, within 14 days from the date of the Board's 
Order, remove from our files any reference to the unlaw-
ful discharges of Ruddy Rodriguez, Juan Rodriguez, 
Alba Cortes, Cupertino Luna, and Jorge Santana, and 
WE WILL, within 3 days ther
eafter, notify each of them in writing that this has been done and that the discharges 
will not be used against them in any way. 
 J.R.L. FOOD CORP. D/B/A KEY FOOD 
 Jessica Drangel, Esq. and Mindy E. Landow, Esq., 
for the Gen-eral Counsel. S. Michael Weisberg, Esq., 
for the Respondent.
 Patricia McConnell, Esq. (Vladeck, Waldman, Elias & Engel-
hard, P.C.), 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
MICHAEL A. MARCIONESE, Ad
ministrative Law Judge. 
This case was tried in New York
, New York, on January 11, 
12, and 14 and February 8Œ9, 1999.
  The charges were filed by 
Local 1500, United Food and Commercial Workers Union, 
AFLŒCIO (the Union, or UFCW
), on various dates between August 7 and December 4, 1998.
1  Based on these charges, an 
Order further consolidating cases, consolidated complaint and 
notice of hearing issued on December 28. The consolidated 
complaint was further consolidated and amended at the hearing 
on January 14, 1999. The consolid
ated complaint, as amended, alleges that the Respondent, J.R.
L. Food Corp. d/b/a Key Food, 
violated Section 8(a)(1) and (3) of the Act during the course of 
the Union™s campaign to organize the Respondent™s employees 
who worked at its store located at 3515 Jerome Avenue in the 
Bronx. The Respondent filed an answer to the complaint on 
January 6, 1999, which it amended at the hearing, denying the 
unfair labor practice allegations. 
On the entire record,
2 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, operates a retail grocery 
store at 3515 Jerome Avenue, Br
onx, New York, where it an-
nually derives gross revenues 
in excess of $500,000 and pur-
chases and receives goods, supplies, and materials valued in 
excess of $5000 directly from firms 
located outside the State of New York. The Respondent did not
 specifically admit or deny 
these facts alleged in the consolidated complaint. Pursuant to 
the Board™s Rules and Regulations, Section 102.20, the Re-
spondent™s failure to answer th
ese allegations is deemed an 
                                                          
 1 All dates are in 1998 unless otherwise indicated. 
2 The General Counsel™s unopposed motion to correct the transcript 
is granted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116admission. Accordingly, I find th
at the Respondent is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
I find further, based on the testimony of the Union™s director 
of organizing, Eduardo Cordero, 
that the Union is an organiza-
tion in which employees participate and which exists for the 
purpose, at least in part, of de
aling with employers concerning 
grievances, labor disputes, wage
s, rates of pay, hours of em-
ployment, or conditions of work. Accordingly I find that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
Ruben Luna and his brother, Jaime, are the sole shareholders 
of the Respondent. In addition to the Jerome Avenue store, the 
Luna brothers own three other supermarkets in New York City 
under different corporate entitie
s, i.e., another Key Food at 
1718 Madison Avenue that they have owned for 14 years; a 
store at 3632 Broadway (at 150th Street); and a C-Town at 
3550 Broadway (at 145th Street), that the Luna brothers opened 
in August. Although the Luna brot
hers make all decisions af-
fecting the four stores together, it appears that they have di-
vided responsibility for the day-to
-day operations of the stores 
equally, each responsible for two 
stores. Ruben Luna is primar-ily responsible for the Key Food on Jerome Avenue involved in 

this proceeding.
3 The Respondent acquired that facility on 
January 12 from an unidentified prior owner. Cordero, the Un-
ion™s organizing director, testified that the Union represented 
the employees at this store under the prior ownership. Although 
the record reveals that the Responde
nt retained at least some of 
the employees who worked under th
e previous owners, there is 
no allegation that the Respondent was a successor with an obli-
gation to recognize and bargain with the Union. 
The Respondent employs appr
oximately 35Œ40 employees at 
the Jerome Avenue store. Luna is
 present in the store virtually every day for at least part of the day. He has an office in the 

front of the store by the cash registers. Manuel Matista is the 
Respondent™s general manager 
and an admitted supervisor. 
Matista opens and closes the st
ore, handles the money, and 
supervises the front end of the st
ore, including the cashiers. He 
has the authority to make decisi
ons in Luna™s absence. Rene 
Questo was identified at the hearing as the floor manager. He is 
responsible essentially for the b
ack end of the store, ordering 
the merchandise and overseei
ng employees who stock the 
shelves. Questo became the floor manager in August after the 

previous floor manager, Victor
 Manuel Mesa, was terminated. 
Before that, Questo was an assistant floor manager. Jose Rivera 
has been employed by the Resp
ondent since the store opened, 
also as an assistant floor manager. The assistant floor managers 

act for the floor manager in his ab
sence. In addition, they over-
see the employees who handle
 the merchandise, unloading 
deliveries and stocking shelves. 
They decide where employees 
are to work and make sure the work gets done. They communi-

cate instructions from Luna or Matista to the employees.  
                                                          
 3 Although Jaime Luna 
is alleged in the complaint as a supervi-
sor/agent of the Respondent, there is 
no evidence in the record that he 
was involved in any of the alleged unfair labor practices. Accordingly, 
all references in this decision to Luna refer to Ruben Luna. 
The General Counsel alleged in the consolidated complaint 
that, at all material times, Questo was a statutory supervisor 
and/or agent and that Rivera was an agent of the Respondent. 
The Respondent, in the two answer
s it filed before the hearing, 
did not admit or deny these allegations, effectively admitting 
them. See Section 102.20 of the Board™s Rules and Regula-
tions. At the hearing, the Respondent denied that either Questo 
or Rivera had any authority to speak or act on behalf of the 
Respondent. I permitted the Respondent to amend its answer at 
this late stage of the proceedings because the Respondent™s 
counsel was ignorant of Board law and procedure and appar-
ently did not understand the significance of the allegation and 
his failure to specifically answer it. The Board has held that a 
nonsupervisory employee will be found to be an agent of the 
employer and the employer will be liable for his actions where 
the evidence establishes that the individual had apparent 
authority to act for the Responde
nt. Apparent authority exists 
where the employer has placed the individual in a position 
where employees ﬁwould reasonably believe that the alleged 
agent was reflecting company policy and speaking and acting 
for management.ﬂ Zimmerman Plumbing & Heating Co., 
325 
NLRB 106 (1997); 
Southern Bag Corp., 315 NLRB 725 (1994); and 
Great American Products, 312 NLRB 962 (1993), 
and cases cited therein. Under Section 2(13) of the Act, the 
question whether specific acts performed by an agent were 
actually authorized or subsequent
ly ratified is not controlling. 
Having considered the evidence in the record, I find that Questo 
and Rivera were at least agents of the Respondent during the 
summer when the incidents involved here took place. Although 
they did not have authority to hire, fire, or discipline employ-
ees, they occupied positions where the employees who unload 
deliveries and stock the mercha
ndise would reasonably believe 
that they acted and spoke for management. The employees 
received their assignments from the assistant floor managers 
who checked their work to make sure they did what they were 
told. Employees also received instructions and orders from 

Luna through the assistant floor
 managers. The circumstances 
surrounding the particular inci
dents involving Questo and 
Rivera contained additional indicia of agency status that will be 
discussed in more detail below. 
As noted above, the Union repres
ented the employees at this 
store before the Respondent acq
uired it. After the Respondent began operations there, the Union attempted to obtain recogni-

tion as the collective-bargaining representative of its employ-
ees. Cordero testified that he went to the store in late January, 
introduced himself to Ruben Luna, advised him that the Union 
represented the employees of the previous owner and asked 
Luna to sign a recognition agreement. Luna responded by say-
ing that he had just taken over the store and needed time to get 
settled. Cordero agreed to come 
back in a week. According to 
Cordero, when he returned the following week and again re-
quested that Luna sign a recognition agreement, Luna told 
Cordero that he really did not want to deal with the Union in 
any way, shape, or form. Luna told Cordero that a representa-
tive of another local of the UFCW that represented meatcutters 
had also asked for recognition and that Luna told them the same 
thing. Cordero recalled that Luna
 indicated a willingness to talk to Cordero, even though he didn™t want to sign a recognition 
 KEY FOOD 117agreement, because Cordero had shown him respect. Luna 
asked for more time to think about it. Cordero returned about a 
week later with a proposed r
ecognition agreement and a break-
down of the Union™s fringe benefit fund contributions. Luna 
again asked for more time, saying that he wanted to review this 
information with his attorney.  
According to Cordero, he returned on or about February 13, 
at which time Luna told him that he did not want to deal with 
the Union for all his employees, but he was willing to sign an 
agreement covering five employees. The five identified were 
Luna himself and a few relatives.
 Cordero told Luna that the 
Union could not do this, but he was willing to consider giving 

Luna a break by gradually signing up the employees over a 
period of time. Luna told Cordero that he could not afford to 
have all his employees in the Un
ion and insisted that he would 
only agree to cover five employees. Cordero told Luna that, if 
he would not voluntarily sign a 
recognition agreement, that the 
Union would undertake other means of obtaining recognition. 

Although the Union made one last attempt in mid-April to con-vince Luna to sign a recognition agreement, Cordero testified 
that it was after this meeting in mid-February that the Union 
began trying to organize the Re
spondent™s employees. Luna did 
not contradict Cordero™s testimony
 regarding these meetings in 
any respect. He also acknowledged
 that he refused to recognize 
the Union on a voluntary basis. 
The Union™s organizing campaign
 apparently started slowly 
and took some time to get going. Cordero testified that Fer-
nando Perez, the primary organize
r assigned to the store, began 
meeting with employees in about mid-April, but that no union 
authorization cards were distributed until July. He explained 
that the reason for this was that the Union did not want to so-

licit signatures on cards until it was satisfied that there was 
sufficient interest among the empl
oyees in being represented by 
the Union. Cordero™s testimony was corroborated by Perez who 
testified that he began meeting 
with employees at the end of 
April and that he did not start distributing cards until after he 
had educated the employees about
 the Union and their rights. 
Perez testified that he met with
 employees outside the store, 
either in one of two nearby parks or at a restaurant in the 
neighborhood. All of the union authorization cards that are in 
evidence were signed on and after July 25. 
The testimony of General Counsel
™s witnesses indicates that Luna began communicating with 
his employees regarding the 
Union even before Cordero first sought recognition. Jorge Or-

doñez, a reluctant witness who had been employed at this store 
for 2-1/2 years at the time he testified, recalled that Luna told 
him during his interview in Januar
y that he did not work with 
the Union and that, if the Union came to the store, Ordoñez 
should say he was not interested.
4  Similarly, Alba Cortes, who 
                                                          
                                                           
4 The General Counsel was able to elicit this testimony from Or-
doñez by using his affidavit to refresh his recollection. Ordoñez only 
appeared at the hearing after the General Counsel obtained an order 
from the district court enforcing the subpoena served on him. I noted 
that Ordoñez appeared reluctant to provide any testimony that was 
adverse to the Respondent, his curre
nt employer. Under these circum-
stances, I consider such testimony to be inherently credible. See 
Flex-
steel Industries, 
316 NLRB 745 (1995); 
Georgia Rug Mill, 
131 NLRB 
1304, 1305 fn. 2 (1961), enfd. as modified 308 F.2d 89 (5th Cir. 1962).  
worked for the prior owner and was hired by the Respondent as 
a cashier, testified that Luna told her when she was hired that 
he did not want anyone from the Union and that, if anyone was 
to ask her, to tell them she wa
s related to him. Luna did not specifically deny making these statements. In February, about 
the time that Cordero was seeking recognition, Luna told Jorge 
Santana, the Respondent™s produce manager until he was ter-
minated on December 1, that the union guy was around and 
that, if they approached Santana, to say no. Juan (Johnny) Alva-

rez, another alleged discriminate
, testified that he learned from 
Santana, in February, that the Union was trying to get into the 
store. Apparently, Sa
ntana relayed the information he got from 
Luna to Alvarez. Alvarez further 
testified that Luna approached 
him in March and gave him the 
same instruction he had given 
to Santana, that if the Union as
ked Alvarez to be in the Union, he should say no. Although Luna denied generally that he 
spoke to any employees about the 
Union, he did not specifically 
deny this testimony. I find the testimony of these witnesses to 
be credible and consistent with each other. Although the Gen-
eral Counsel does not specifically allege that any of these con-
versations were unlawful, I find that this series 
of conversations establishes the Respondent™s opposition to the Union, setting 

the stage for its later actions. 
It appears from the testimony of
 Santana, Alvarez, and Cor-tes, that the employees first became aware of the Union™s at-
tempts to obtain recognition in about February. As noted above, 
Luna himself told the employees that the union was around and 
the employees discussed it am
ongst themselves. The testimony 
of the witnesses indicates that serious discussions about joining 

the Union did not occur until June
 or July. At that time, Juan 
Rodriguez, who was employed as
 a utility person, performing 
duties in various departments, 
including some security func-
tions, invited Ruddy Rodriguez 
to meet the union organizer.
5 Juan and Ruddy met Union Organizer Perez at the Caridad 
restaurant on July 25 and signed cards that day. They then ap-
proached Alvarez, who signed a card on July 27, and Jorge 

Santana, who signed on July 30.
 Around the same time, Cuper-
tino Luna encountered Perez on the street near the store and 
was given a card, which he signed on July 27. Perez testified 
that he designated Juan and Ruddy Rodriguez, Alvarez, 
Santana, and Virgilio Peña, who worked in the meat depart-
ment, as his organizing committee. Juan Rodriguez, Ruddy 
Rodriguez, and Santana testified 
that they were given cards by 
Perez that they distributed to other employees. Their testimony 

in this regard was corroborated by other employees, including 
Alex Duran and Olga Caraballo, who are still employed by the 
Respondent, and both of whom I found to be very credible 
witnesses.  
According to the General Counsel
™s witnesses, soon after the 
employees began signing cards, L
una began interrogating them 
in an effort to find out who had joined the Union. Ordoñez 

testified that Luna asked him, on August 4, at about 11 in the 
morning while he was working alone in the produce section, if 
anyone had spoken to him about the Union. Ordoñez said, 
ﬁ[N]o.ﬂ The next day, at around 
10 a.m., Luna approached Or-
doñez again, in the same place, and asked Ordoñez if anyone 
 5 Juan and Ruddy Rodriguez are not related. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118had spoken to him about the 
Union. Ordoñez again responded 
in the negative. Luna then asked Ordoñez if he knew who was 
in the Union. Ordoñez replied that he did not, but that maybe 
Ruddy [Rodriguez] would have the names of the people in the 
Union. During cross-examination by the Respondent™s counsel, 
Ordoñez testified that Luna told Ordoñez that he did not care if 
Ordoñez joined the Union, that he liked the way Ordoñez 
worked. The record reflects that Ordoñez was promoted to 
produce manager after Santana was terminated and that he re-
ceived an increase in pay. Luna
™s denial that he interrogated 
any employees on August 4 and 5 
was elicited in response to 
leading questions from counsel. L
una also testified that Or-
doñez approached him to complain that Santana was pressuring 
him about the Union. L
una claims that he told Ordoñez that he 
liked Ordoñez™ work, that it was Ordoñez™ decision whether to 

sign with the Union or not, and that Luna would not fire him 
for that. I have already found above that Ordoñez was a credi-
ble witness to the extent he gave testimony adverse to the Re-
spondent. His testimony meant to 
negate the seriousness of the 
interrogation was far less credible, considering Ordoñez™ obvi-
ous desire not to bite the hand that fed him with a promotion and wage increase. In general, I did not find Luna to be a very 

credible witness. In making this credibility resolution, I note 
that Luna attempted to mislead the court by claiming that one 
of the witnesses who was under subpoena by the General 
Counsel had quit, when in actua
lity the witness, Alex Duran, 
was employed and working on the day in question. Accord-
ingly, I find, based on Ordoñez™
 testimony on direct examina-
tion, that Luna did interrogate 
him on August 4 and 5 regarding 
his and other employees™ union activities. Ordoñez was not an 
open union supporter at the time of
 Luna™s questioning. Under 
all the circumstances, including the fact that the owner of the 

Respondent was questioning an employee in his work area in 
an attempt to identify union supporters, I find that this interro-
gation was unlawful under the test adopted by the Board in 
Rossmore House6 and Sunnyvale Medical Clinic.
7  Accord: 
Hudson Neckwear, 
302 NLRB 93, 95 (1991). 
Alex Duran testified that he was working in the dairy de-
partment on the morning of August 5 and had a conversation 
with Ruddy Rodriguez who had come to the store on his own 

time. Duran had asked Ruddy what time he was coming to 
work and Ruddy told him at 2:30
 p.m. After this conversation, 
at about 11:30 that morning, Luna approached Duran and asked 

him if Ruddy talked to him about the Union. Duran said, 
ﬁ[Y]es, but that he (Duran) didn™t know what the union was 
about.ﬂ Luna left and returned about 5 minutes later and said to 
Duran, ﬁ[T]his conversation was only between us.ﬂ Duran also 
appeared at the hearing only as a result of subpoena enforce-
ment proceedings. As noted above, he still works for the Re-
spondent, despite Luna™s representation in open court that 
Duran had quit. Luna denied this allegation in response to a 
leading question from his counsel. I find that Duran™s testimony 
regarding this conversation is fa
r more credible than Luna™s 
denial. Because of the identity of the questioner, the location of 
                                                          
                                                           
6 269 NLRB 1176 (1984), enfd. sub nom. 
Hotel & Restaurant Em-
ployees Local 11 v. NLRB, 
760 F.2d 1006 (9th Cir. 1985). 
7 277 NLRB 1217, 1218 (1985). 
the interrogation, the nature 
of the information sought and 
Duran™s status as an employee who had not revealed his union 

sympathies, I find that this interrogation was also unlawful.  
Juan Rodriguez testified that, on the morning of August 5, 
Luna questioned him about the 
Union as well. According to 
Rodriguez, he was in the back room where the merchandise is 
stored when Luna came out of the bathroom and asked if 
Ruddy had spoken to him about the Union. Rodriguez said, 
ﬁNoﬂ and Luna said, ﬁ[O]kay, 
nothing happened.ﬂ Luna also 
denied this allegation by res
ponding to leading questions from 
counsel. Because Luna™s interrogation of Juan Rodriguez in the 
morning is similar to the other incidents of interrogation found 
above, I credit Juan Rodriguez that Luna interrogated him in 
the morning by asking if Ruddy had spoken to him about the 
Union. For the reasons discussed above, this interrogation was 
likewise unlawful. 
The complaint alleges that th
e Respondent unlawfully termi-
nated two employees, Ruddy Rodriguez and Juan Alvarez, on 
August 5, the same day that Lu
na unlawfully interrogated Or-
doñez, Duran, and Juan Rodriguez. Ruddy Rodriguez had been 
employed by the Respondent 
since May stocking shelves. 
Ruddy Rodriguez testified that, when he was hired, Luna told 

Rodriguez that he needed someone to work part time. Rodri-
guez told Luna he would be able to work full time in the sum-
mer, but would have to go back to part time when school 
started in the fall. According to Rodriguez, Luna said, 
ﬁ[O]kay.ﬂ Rodriguez further test
ified that he was accepted to 
community college to begin in the fall and that he had asked 

Luna for a day off in July to go to the college to register and 
that Luna gave him the day off. Ruddy Rodriguez usually 
worked in aisle 3. He identified Juan Alvarez as his supervisor 
at the beginning of his employment. According to Ruddy, Alva-
rez was replaced as his supervisor by Victor Mesa sometime in 
June or July.
8 As noted above, Ruddy 
became involved in the 
Union™s organizing campaign in July, at the invitation of Juan 
Rodriguez, and he si
gned a card on July 25. I credit Ruddy™s 
testimony that he also distributed cards and talked to his fellow 
employees about the Un
ion because his testimony in this regard 
was corroborated by other witnesses, including Alex Duran. 
According to Ruddy Rodriguez, he went to the Respondent™s 
store on the morning of August 5 to talk to Mesa about a work 
assignment that he did not comple
te the day before. Mesa told 
him that the store was very busy and that he might need Ruddy 
to work that day. Mesa said he
 was going to talk to Luna and 
would let him know. Shortly thereafter, Mesa returned and told 

Ruddy to come in at 2 p.m. While he was in the store that 
morning, Ruddy apparently talk
ed to Alex Duran. As noted 
above, Luna interrogated Duran 
about his conversation with 
Ruddy. Also, as noted above, Ordoñez told Luna that same 
morning that Luna should ask Ruddy if he wanted to know who 
was in the Union. Ruddy Rodri
guez testified further that he 
 8 Alvarez testified that he was de
moted and Mesa became the super-
visor in March. Because Ruddy Rodr
iguez, who did not start working 
for the Respondent until May, testifie
d that Alvarez was his supervisor 
in the beginning, I find that his recoll
ection is more accurate than that 
of Alvarez. In addition, payroll reco
rds of the Respondent indicate that 
Mesa began working for the Resp
ondent during the payroll period 
ending July 17. 
 KEY FOOD 119returned to the store at 1:45 p.m. and, on his way to punch in, 
was stopped by Luna. Luna made
 a comment about his nephew, 
Kelvin Luna, who was stocking 
shelves in Ruddy™s aisle. 
Ruddy had been working with Kelvin for a few days before this 
conversation.9 Luna then told Ruddy that the store was not real 
busy and that he did not need Ruddy to work. According to 
Ruddy, Luna told him that he would probably need Ruddy in a 
new store that he was about 
to open and Ruddy responded, 
ﬁ[A]ll right, just let me know when you open your new store.ﬂ 
Luna told Ruddy that he would need him to work from 9 a.m. 
to 9 p.m. Ruddy told Luna that he could not work those hours 
because he would be starting college. Luna told Ruddy that was 
all he had available. Luna then asked the secretary for ﬁRuddy™s 
things,ﬂ counted out some money,
 gave it to Ruddy and said, 
ﬁ[T]hat™s your pay until Saturday. Call me Sunday and we™ll 
discuss it.ﬂ Ruddy left the store, but returned that evening to 
pay off a debt he owed to one of
 the cashiers, Abdul. According 
to Ruddy, Luna came out of the office and walked around near 
the cashiers but did not speak to him. Ruddy Rodriguez admit-
ted that Luna did not tell him 
he was ﬁfiredﬂ on August 5. He 
further admitted that he did not call Luna that Sunday or any-
time thereafter to discuss his employment.  
Alex Duran testified that he saw Ruddy in the store around 2 
p.m., saying goodbye to employee
s in the deli. According to 
Duran, he told Ruddy about Luna™s earlier interrogation of him 

about Ruddy™s union activities. Ruddy told Duran that Luna 
had fired him. In contrast, Ru
ddy recalled that Duran called 
him at home that night to tell him about Luna™s interrogation. He did not testify that he talked to Duran in the store that after-
noon. Juan Rodriguez testified th
at Ruddy came to the park 
while he and other employees we
re having lunch that afternoon 
and told them that Luna had fired him because of the Union. 
Juan Rodriguez testified further that, when he returned from 
having lunch in the park, Luna met him at the door and asked 
him who he was talking to in the park. Juan Rodriguez replied, 
ﬁ[W]ith Ruddy.ﬂ Luna then asked what they were talking about 
and Juan Rodriguez told Luna they were talking about how 
Luna had fired Ruddy because of the Union. According to Juan 
Rodriguez, Luna then asked who 
else was in the park and Juan 
told Luna that Virgilio Peña, Olga Caraballo, Alex Duran, 
Johnny Alvarez, and Jose were 
there. Soon after this conversa-
tion, Luna approached Juan Rodriguez in the produce area and 
told him that he should not speak to Ruddy and that he should 
not get into the Union. When Juan Rodriguez did not respond, 
Luna told him to go to work. Ruddy Rodriguez testified that 
Juan Rodriguez also called him that night to tell him that Luna 
had interrogated Juan Rodrigu
ez about his lunchtime conversa-
tion with Ruddy. Juan Rodriguez did not corroborate Ruddy in 

this regard. The General Counsel 
also offered the testimony of 
Ruddy Rodriguez™ cousin, Gusta
vo Jimenez, that he overheard 
Luna telling Abdul, while Abdul was working at his cash regis-
ter at about 2 p.m., that he had fired Ruddy because he was in 

the Union. Jimenez further testified that he heard Luna tell 
Abdul that if Ruddy tried to talk to him about the Union, that 
Abdul should say he was not inte
rested. Abdul did not testify. 
                                                          
 9 The Respondent™s payroll records s
how that Kelvin Luna began his 
employment with the Respondent 
during the week ending August 7. 
Ruddy Rodriguez testified that 
his cousin told him about the 
conversation he overheard between Luna and Abdul when he 
returned home that evening. Ruddy Rodriguez testified further 
that Jorge Santana also called him that evening to tell Ruddy 
that Luna had interrogated Santana about Ruddy™s union activi-
ties. Santana did not testify to any such interrogation. Ruddy 
Rodriguez testified that he did not call Luna on Sunday, as 
instructed, because of the information he received from his 
cousin, Jiminez, and these othe
r employees which led him to 
believe he had been fired. 
When Ruben Luna was first asked by the Respondent™s 
counsel if he fired Ruddy Rodri
guez, Luna replied, ﬁ[W]e fired 

him, he couldn™t follow the sche
dule, because he has Kung Fu 
withŠhe told me that he would not leave the Kung Fu classes 
for work. So he could not follow up the schedule and I said 
maybe I™m going to transfer you to the other store. Call me 
onŠI think I told him Sunday, or Monday. He never called 
me.ﬂ When counsel asked again if Luna fired Ruddy Rodri-
guez, he replied, ﬁ[N]o, not at all,ﬂ and said that he was willing 
to let Rodriguez work in the othe
r store if he had called. Luna denied any knowledge of Ruddy Rodriguez™ union activities 
until he saw him leafleting outside the store after August 5. 
Luna admitted replacing Ruddy Rodriguez with his nephew, 
Kelvin Luna, who was also a student When pressed on cross-
examination to provide details regarding Ruddy™s refusal to 
work because of Kung Fu classes, Luna could not recall when 
the conversation occurred, or 
what hours were in dispute. Ruddy Rodriguez acknowledged that he was taking Kung Fu 
classes, but denied that they 
interfered with his work schedule 
at the Respondent™s store. 
The General Counsel alleges that the Respondent terminated 
Ruddy Rodriguez on August 5, in 
violation of Section 8(a)(3) 
of the Act, because of his union 
activities. In order to establish 
a violation of Section 8(a)(3) of the Act, the General Counsel 
must prove, by a preponderance of the evidence, that union 
activity was a motivating factor in the Respondent taking ad-
verse action against an employee. To establish this prima facie 
case, the General Counsel must prove that the Respondent had 
knowledge of the employee™s uni
on activities or sympathies, 
had antiunion animus and took action against him because of 

this. Only if the General Couns
el meets his prima facie burden 
does the burden shift to the Respondent to show that it would 
have taken the same action even
 in the absence of union activ-
ity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 988 (1982), approved by 
NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983). Because there seldom is 
direct evidence of unlawful 
motivation, the General Counsel
 may rely on circumstantial 
evidence from which an inference of discriminatory motive 

may be drawn. See 
Abbey™s Transportation Services, 
284 
NLRB 698, 701 (1987), enfd. 837 F.2d 575 (2d Cir. 1988).  
The evidence offered at trial establishes that Ruddy Rodri-
guez was active in support of the Union. Based on the credited 
testimony regarding Luna™s conve
rsations with Duran, Ordoñez and Juan Rodriguez on August 5, I find, contrary to Luna™s 
denials, that the Respondent wa
s aware of Ruddy™s union ac-
tivities on August 5. The unlaw
ful interrogation and the other 
violations of Section 8(a)(1) to be found, infra, establish the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120Respondent™s animus. Ruddy Rodriguez™ last day of work in 
the Respondent™s Jerome Avenue 
store coincided with Luna™s 
awareness of his union activities. The real issue with respect to 

Ruddy Rodriguez is whether he was terminated on August 5. 
Rodriguez himself acknowledged th
at Luna did not tell him he 
was terminated. He testified in
stead that he thought he was 
terminated based on what others
 told him. As noted above, 
there were discrepancies in the testimony of the General Coun-
sel™s witnesses regarding what they told Ruddy Rodriguez and 
when. Nevertheless, I find that there is sufficient credible evi-
dence in the record to establish that Ruddy Rodriguez was 
aware, by the evening of August 
5, that Luna had been interro-gating other employees about his 
union activities. I also find 
that Ruddy himself told other employees that he had been fired, 
even though Luna never used thos
e words, because that is what Ruddy believed happened when Luna told him he did not need 

him in the store anymore and gave him his pay.
10 I do not at-
tach any weight to the testimon
y of Jimenez regarding what he 
allegedly overheard Luna tell
 Abdul. The General Counsel 
never called Abdul to testify to
 corroborate Jimenez. Moreover, 
from Jimenez description of the alleged conversation and his 
location, it appears unlikely he could have overheard such a 
conversation.  The Board and the courts have held that the test of whether 
an employee was discharged 
depends upon the reasonable in-
ferences that employees could draw from the language used by 

their employer. 
NLRB v. Downslope Industries, 676 F.2d 1114 
(6th Cir. 1982); 
Quality Pallet Systems, 
287 NLRB 1192 
(1988). On August 5, Luna told Rodriguez that he did not need 
him in the store on Jerome Avenue
 and that he might need him in another store that was not ye
t open. He also told Rodriguez that the only hours he had available at the new store were hours 
he knew Rodriguez could not work because of school. Luna 
then gave Rodriguez his final pay. Although Luna told Rodri-
guez to call on Sunday to discuss working in the other store, it 
was reasonable for Rodriguez to infer that he would no longer 

be working for the Respondent on 
Jerome Avenue and that it 
was unlikely that there would be work for him at the new store 

unless he could work full time.
 Moreover, Luna essentially 
admitted to Cordero, in a conversation they had while the Un-

ion was leafleting the store, that
 Luna did not want Ruddy in 
the other store because he feared that Ruddy would start the 

union business there. Under these 
circumstances, it would have been futile for Rodriguez to cal
l Luna that Sunday. I conclude 
that Luna in fact terminated Ruddy Rodriguez on August 5. In 
reaching this conclusion, I note that Luna himself volunteered 
at the hearing that ﬁwe fired [R
uddy].ﬂ I discredit Luna™s claim 
that the reason he fired Rodriguez was because Rodriguez re-
fused to give up Kung Fu classe
s to work his scheduled hours. It was Rodriguez™ college cl
asses which prevented him from working the only hours that Luna offered him at the unopened 
store. I further find that Luna offered Rodriguez these hours 
knowing that he could not work such a schedule and that he 
took these actions because of Ruddy™s efforts to sign up his 
fellow employees for the Union. Accordingly, I find that the 
                                                          
                                                           
10 I note that August 5 was a Wednesday, which is not payday for the 
Respondent™s employees. 
Respondent violated Section 8(a)(1) and (3) of the Act by ter-
minating Ruddy Rodriguez on August 5. 
There is no dispute that the Respondent terminated Juan, or 
Johnny, Alvarez on August 5. The 
General Counsel alleges that 
Alvarez™ termination violated Section 8(a)(3) of the Act. The 
Respondent contends that Alvar
ez was terminated because he threatened a manager. Alvarez had been employed by the Re-
spondent since the store opened. As noted above, he was ini-
tially a supervisor, in charge of the employees who stocked the 
shelves, but was replaced by Mesa
 in about July. Luna testified 
that he removed Alvarez from his supervisory job because he 

had too many problems with ot
her employees. Whatever the 
reason, it appears that there was some hostility between Alva-
rez and Mesa after this change in status. Alvarez testified that 
he first heard about the Union in February when Santana told 
him that the Union was trying to get into the store. Alvarez 
testified further that Luna told him in March to say no if the 
Union asked him to join. Alvarez apparently did not get in-
volved with the Union until July when Ruddy Rodriguez asked 
him, in one of the aisles of the store, if he would sign a union 
authorization card. Alvarez did not sign the card until 2 days 

later, in the park. His card is dated July 30. There is no evi-
dence that Alvarez engaged in an
y other activities on behalf of 
the Union before he was terminated. Alvarez testified that, on 

August 5, Luna called him to th
e office at about 9 p.m. and 
asked him if he had signed the 
union card. When Alvarez said 
yes, Luna said that Alvarez kne
w that Luna did not want the 
Union inside his store. According 
to Alvarez, Luna told him he 
couldn™t work anymore. Alvarez 
recalled Luna telling him that 
he was sorry, that Alvarez was a very good worker, but there 

was nothing else he could do. L
una then paid him in cash and told Alvarez ﬁto go collect.ﬂ A
ccording to Alvarez, he re-
sponded to this news by saying
, ﬁ[T]hat™s fine.ﬂ Although Al-
varez testified on direct examination that he was given no rea-
son for his termination, other than his having signed a union 
card, on cross-examination Alvarez acknowledged that he was 
terminated the same day that he had a ﬁdisagreementﬂ with 
Mesa.
11 Alvarez also acknowledged 
that his last disagreement 
with Mesa occurred while they were unloading a truck when he 
took issue with the way Mesa 
was speaking to him. Alvarez 
denied that he ever threatened Mesa and further denied that he 
ever carried any weapons to work.  
Alvarez™ responses on cross-examination tended to corrobo-
rate the testimony of the Res
pondent™s witnesses regarding the 
reason for Alvarez™ terminatio
n. The Respondent™s general 
manager, Manuel Matista, testifie
d that Alvarez and other em-
ployees were helping him and Mesa to unload a truck with 
merchandise. According to Matista, Alvarez and the others 
were taking the lighter mercha
ndise and leaving the heavy 
items, like sugar, on the truck. At one point, Mesa suggested to 

Alvarez that he take a stack of
 sugar and Alvarez refused, mut-tering something. Mesa again asked Alvarez, on another trip 

out to the truck, if he would take the sugar. This time, accord-
 11 Although Alvarez backtracked on re
direct examination, testifying 
that he did not remember whether 
he was terminated on the same day 
as his last disagreement with Mesa
, I find that his initial answer was 
more candid and closer to the truth. 
 KEY FOOD 121ing to Matista, Alvarez said, ﬁ[T]hat™s why they kill people 
here and that™s what™s going to happen to you if you keep both-
ering me.ﬂ Matista attempted to calm things down, but Mesa 
and Alvarez kept at one another until Matista sent Alvarez into 
the store to work elsewhere. According to Matista, he reported 
this incident to Luna. Jose Rivera, who was employed by the 
Respondent as an assistant floor manager at the time, corrobo-
rated Matista regarding this in
cident. Mesa is no longer em-
ployed by the Respondent and did not testify. Luna testified 
that he terminated Alvarez for threatening Mesa while they 
were unloading a truck. According to Luna, Alvarez had previ-
ously been warned about threat
ening people. Luna testified 
that, on the day Alvarez was fi
red, it was Mesa who com-plained to Luna. Luna testified th
at when Mesa told him that he 
was going to come to work prepared for Alvarez, he decided to 
terminate both Mesa and Alvarez to avoid violence in the store. 
I do not credit Alvarez™ testimony 
that he saw Mesa working in the store after he was terminat
ed. The Respondent™s payroll 
records in evidence do not show that Mesa was paid after the 

week ending August 7. No other employee who was working 
after August 5 testified to seeing Mesa working in the store. 
The complaint alleges that th
e Respondent unlawfully inter-
rogated Alvarez on August 5 when
 Luna allegedly asked Alva-
rez, just before he was fired, if
 he signed a union card. Luna did 
not specifically contradict Alvarez™ testimony regarding the 
conversation in the office at the time he was fired. Luna did 
generally deny having any conv
ersations with any employees 
about the Union and he specifically
 denied the 8(a)(1) violation 
alleged in the complaint that was based on Alvarez™ testimony. 

Although I have found above that Luna was generally not a 
very credible witness and attach very little weight to his general 
denials, I was equally unimpressed with Alvarez™ demeanor. He 
did not impress me as being entire
ly truthful regarding the facts 
surrounding his termination. Afte
r feigning ignorance of any 
reason for his termination on direct examination, he acknowl-
edged having several ﬁdisagreem
entsﬂ with Mesa, including 
one on the day he was fired, then attempted to retract this ad-
mission on realizing its signi
ficance. My doubts about his 
credibility regarding his termina
tion also cause me to doubt his 
credibility regarding the alleged interrogation. Because I do not 
believe that Luna asked Alvarez whether he signed a card for 
the Union, I shall recommend dismi
ssal of this allegation of the 
complaint.  
Applying the Board™s 
Wright Line test to the evidence con-
cerning Alvarez™ termination, 
I find that the General Counsel 
has not made out a prima faci
e case. Alvarez™ union activity 
was limited to signing a card on July 30. There is no evidence, 
other than his own discredited 
testimony, that the Respondent 
was aware of his having signed a card. Thus, the General Coun-

sel has failed to prove knowledg
e, an essential element of a 
prima facie case. Moreover, I note that the timing of the termi-
nation is more consistent with the Respondent™s defense that 
Alvarez was fired because of 
the incident between him and 
Mesa than with any union activity that Alvarez may have en-
gaged in. I also note that, when Cordero discussed Alvarez™ 
termination with Luna during the 
Union™s leafleting, Luna gave 
the same reason he gave at the hearing, i.e., the alleged threat to 
Mesa. In reaching the conclusion that General Counsel failed to 
present a prima facie case of discrimination, I have considered 
the circumstantial evidence reli
ed upon by the General Counsel 
to prove knowledge and motivation and the general lack of 

credibility of Luna. Nevertheless,
 I am not persuaded that the house of cards built by the General Counsel to prove a dis-

criminatory motive can withstand the overwhelming evidence 
that a disagreement occurred between Alvarez and Mesa the 
day he was fired which threatened to result in violence and that 
the Respondent chose to rid itself of both employees before it 
did. Accordingly, I shall recomm
end dismissal of this allega-
tion of the complaint. 
Ruddy Rodriguez and Alvarez each testified that they con-
tacted the Union on August 5, after they were terminated, and 

told organizer Perez what happene
d. Based on this information, 
the Union prepared a leaflet that informed the public about the 
Union™s campaign to organize th
e Respondent™s store and the 
termination of these two employees. The leaflet also asked the 

public to boycott the Respondent™s store until it recognized the 
Union and reinstated the two employees. Beginning about Au-
gust 12, Union Representatives Cordero and Perez leafleted 
outside the Respondent™s store with Alvarez and Ruddy Rodri-
guez. The Union conducted this act
ivity for about 2 weeks. On 
several occasions, the Union was leafleting at the same time 

that some of the Respondent™s employees were unloading 
trucks. The union organizers engaged in conversation with the 
employees and with Jose Rivera
. The General Counsel alleges 
that the Respondent violated Se
ction 8(a)(1) of the Act through 
Rivera™s statements during some of these conversations. 
Cordero testified that, on or about August 14, he had a con-
versation about the Union with Rivera while the Union was 
leafleting. During this convers
ation, Assistant Manager Rene 
Questo was nearby and several employees were going in and 
out of the store, transporting merchandise from the truck. Ac-cording to Cordero, Rivera said he had a bad experience with a 

different union and that he did not think that a union would be 
good for the workers at the Respondent™s store. When Cordero 

told him that his union was different and that Rivera would 
have a better experience with them
, Rivera replied that he did 
not like unions and that he was at the Respondent™s store to 
make sure the Union did not get in. After some further conver-
sation, Cordero recognized Rive
ra as someone he knew from 
another organizing campaign. Rive
ra told Cordero that he had 
been brought into that store, Met Foods, to stop the Union as 
well and that he had the same role here. Cordero further testi-
fied that Rivera told him that
 he had known Luna for 18 years, 
that he was Luna™s representa
tive, and that he would do any-
thing in his power to make sure the Union did not get into the 
store. According to Cordero, Rivera also said during this con-
versation that as far as he was concerned the Union was not 
going to get in and that any employee who wants the Union 
would be on the outside looking in. Cordero testified that he 
warned Rivera about making such statements in front of 
Cordero because he was leaving the Respondent open to an 
unfair labor practice charge. Rive
ra replied that was not his 
problem. It is unclear from Co
rdero™s testimony whether any 
employees actually heard Rivera™s antiunion statements. 
Cordero testified that he also had a conversation with Luna 
later the same day. Cordero suggested to Luna that they sit 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122down and try to resolve things before they got out of hand, 
referring to the two discharges a
nd the statements that Rivera 
had made earlier in the day. When Cordero suggested that 

Rivera might be hurting the Responde
nt™s interest by the things 
he was saying, Luna said that 
Rivera was his representative and 
that he valued his opinion. According to Cordero, he and Luna 
also discussed the discharges. Luna told Cordero that he could 
not put them back to work because they had disrespected him 
and threatened some of his employees. When Cordero asked for 
an explanation, Luna told him th
at Alvarez threatened to beat 
up one of his managers. Cordero told Luna that was not what he 
heard, that he heard that Luna found out that Alvarez had 
signed a card and let him go. Luna denied this was the reason 
for Alvarez™ termination, again telling Cordero that the reason 
he was fired was the threat. Luna then admitted to Cordero that 
he had spoken to Alvarez and 
that Alvarez knew where Luna 
stood regarding the Union, that he did not want the Union in the 

store. According to Cordero, he then asked Luna what was 
Ruddy Rodriguez™ problem and Luna replied that Ruddy disre-
spected him by getting involved with the Union because Ruddy 
also knew that Luna did not want the Union. Cordero then 
asked Luna if Ruddy Rodriguez could work at the new store, 
because Ruddy told Cordero that Luna had offered him a trans-
fer there. Luna replied that he 
was not about to transfer Ruddy 
to his other store because R
uddy was a bad influence on his 
employees and would probably start the union business at the 
other store. Cordero testified that most of his conversation with 
Rivera and Luna was in Englis
h, but that some Spanish was used. Luna did not contradict 
any of Cordero™s testimony. 
Cordero testified that the next day, August 15, while he 
Perez, Alvarez and Ruddy Rodriguez were again handing out 
leaflets, another truck was bein
g unloaded. Rivera was again 
present, sorting the merchandise as it came off the truck and 
directing the employees who were 
transporting it into the store. 
Assistant Manager Rene Questo was also present. According to 

Cordero, he and Perez continued discussing the Union with 

Rivera in the same manner as 
the day before. At one point, 
employee Cupertino Luna,
12 who was unloading the truck, 
almost hit a customer with the merchandise he was transport-
ing. Cordero warned Cupertino 
Luna in time to avoid a colli-
sion and Cupertino thanked him. When Cupertino came back 
out of the store for another load of merchandise, he again thanked Cordero. At that point, Ri
vera told Cupertino, in Span-
ish, to be careful because he is
 being too friendly with the Un-
ion and that, if he keeps it up, he will be in the same position as 
the other guys, referring to Alvarez and Ruddy Rodriguez. 
Cordero asked Rivera if he was threatening Cupertino because 
he said thank you to the Union. 
Rivera replied, ﬁI™m telling him 
not to be friendly with you guys because, if he is, he™s showing 

me that he supports the union, 
too. And if he supports the un-ion, he™s going to be out there 
also, or he™s going to be gone.ﬂ Cordero again questioned whether Rivera was threatening to 
cause Cupertino to be fired because he showed support for the 
Union and Rivera said, ﬁ[D]amn real, anyone who supports the 
union is going to be out on the street.ﬂ Cordero testified that 
Perez and Rivera then got into a heated exchange and that 
                                                          
                                                           
12 Cupertino Luna is not related to Ruben Luna. 
Cordero tried to calm the situation down. Cordero said he and 
Rivera continued discussing employees™ rights under the law, 
with Rivera telling him that he did not care about the law, that 
his job was to protect Ruben Luna™s interest and that, as far as 
Rivera was concerned, there wa
s not going to be a union there 
and anyone who supports the Union was going to be termi-

nated. According to Cordero, Cupertino Luna continued carry-
ing merchandise from the truck into the store after this incident. 
Cordero testified that he observed Cupertino speaking to Rivera 
and heard Rivera tell Cupertino, ﬁ[N]ot to be too friendly with 
these guys because you may be joining your buddies on the 
picket line.ﬂ Cupertino responded that whether he was working 
for the Respondent or someone else, he would still be working 
and that Rivera could not tell h
im not to talk to these people. 
Cordero testified further that Ruben Luna came out of the store 

at one point and told Cordero to stop interrupting his guys 
while they were working. Cordero then told Luna about 
Rivera™s threat to Cupertino Luna and warned Ruben Luna that 
Rivera was leaving the Respondent open for an unfair labor 

practice charge. According to 
Cordero, Ruben Luna responded 
by saying that he valued Rivera™s opinion and that, if Rivera 

said an employee should be out, then he would be out. Cordero 
testified that Rivera came over while he was talking to Ruben 
Luna and said that the Union wa
s causing all the problems, that 
they were stopping the employees from working. Rivera said 
that the Union should not even be out there leafleting. Ruben 
Luna then told everyone to get back to work and asked Cordero 
not to stop his guys from working. 
Perez and Cupertino Luna also testified about the incident on 
August 15, but in far less detail
 than Cordero. Their recollec-
tion of the exchange between Ri
vera and Cupertino Luna also 
differed somewhat from that of 
Cordero. According to Perez, 
Cupertino Luna said hello to 
him while Cupertino was unload-
ing a truck and the Union was leafleting. Perez recalled that 
Rivera asked Cupertino why he wa
s saying hello to Perez. Cu-
pertino responded that the Union was not his enemy and asked 
Rivera what was the problem w
ith saying hello to them. Perez 
testified that he also asked Ri
vera why he was questioning Cu-

pertino™s friendliness to the Uni
on and that Rivera said that 
every person that Perez talked to
 would be fired. Perez also 
testified that he heard Rivera te
ll Cupertino Luna that he was 
going to tell Ruben Luna that Cupertino was with the Union 
and that he would be fired. Cupertino Luna testified that, one 
day while unloading a truck, he 
saw the people from the Union 
handing out leaflets and he said hello to Perez.
13 Rivera then 
asked Cupertino Luna if he was with them. Cupertino replied 
that it was nothing that should interest Rivera. According to 
Cupertino, Rivera then said that he was going to fire him, or at 
least tell Ruben Luna to fire him.
 Cupertino told Rivera that he 
was not interested in whether 
Rivera fired him or not. Cuper-
tino testified that it was 2 or 3 days later that he was told he was 

being transferred to another store. Cupertino Luna™s transfer, 
 13 Cupertino Luna had previously met Perez when Perez approached 
him on the street and gave
 him a union authorization card to sign. This 
occurred on or about July 27. 
 KEY FOOD 123which is alleged as a violation of Section 8(a)(3), will be dis-
cussed below.
14 Rivera acknowledged talking to Cordero and Perez when they 
came to the Respondent™s store in the summer. He disputed their 
version of the conversation by denying that he ever spoke to them 
about employees who joined or supported the Union. He recalled 
that Cordero and Perez asked him what he thought about the 
Union and that he told them that he was against the Union, that 
he does not like the union and ﬁthings like that.ﬂ Rivera did not 
specifically deny speaking to Cupertino Luna about any per-
ceived friendliness to the Union. Ruben Luna did not testify re-
garding any of the conversations
 on August 14 and 15 described 
by Cordero. However, he generall
y denied that he ever author-
ized Rivera to interrogate employees about the Union. I found 
Cordero to be an impressive witness and credit his version of the 
conversations he had on August
 14 and 15. While there were 
some variations in the testimony of Perez and Cupertino Luna 

regarding these conversations, I ascribe this to the passage of 
time. I note further that Cupertino™s recollection about dates and 
specifics was somewhat vague. Nevertheless, both he and Perez 
had a clear recollection, consistent with Cordero, that Rivera 
interrogated Cupertino when he showed friendliness to the Un-
ion™s organizers and threatened him with termination if he sup-
ported the Union. Because I have found above that Rivera was an 
agent of the Respondent at the time of the interrogation and 
threats, Respondent is liable for his statements. I note that 
Rivera™s interrogation and threats occurred at a time that he was 
directing Cupertino Luna in the work of unloading a truck so that 
he was in a position of authority over Cupertino when he made 
the allegedly unlawful statements
. Moreover, Ruben Luna™s un-
denied statements to Cordero, that he respected Rivera™s opinion 

and would follow his recommendations, establishes that he had 
adopted Rivera™s conduct, even if not initially authorized. Ac-
cordingly, I find that the Respondent violated Section 8(a)(1) of 
the Act on August 15 by interrogating employees and threatening 
them with discharge. 
As noted above, the General Counsel alleges that the Respon-
dent discriminatorily transferred Cupertino Luna to another store 
on August 17. The complaint also alleges that the Respondent 
reduced his wages as a result of the transfer. Cupertino Luna had 
been employed by the Respondent, stocking shelves at the 
Jerome Avenue store, since March 
1998. He testified that he was 
paid $300/week for working approximately 66 hours. It is undis-

puted that he was transferred on August 17 to a new C-Town 
supermarket that the Respondent was opening. Cupertino Luna 
testified that Ruben Luna warn
ed him about the Union being 
ﬁoutsideﬂ and told him that if Cupertino said yes to the Union, 
                                                          
                                                           
14 Cupertino Luna also testified to
 two incidents of interrogation by 
Jose Rivera that occurred inside the store, while he was working. Ac-
cording to Cupertino Luna, Rivera 
asked him, both times, whether he 
was in the Union and if he knew who was in the Union. Cupertino 
replied to both questions in the ne
gative. Cupertino Luna did not recall 
when these incidents occurred, but did recall that both occurred be-
tween the date he signed a union card 
and August 15, the date of the 
incident described above. The Genera
l Counsel did not allege in the 
consolidated complaint that either 
of these interrogations were unlaw-ful. 
Ruben Luna would ﬁthrow him out.ﬂ
15 Cupertino Luna could 
not recall when this conversatio
n occurred, claiming to have a 
poor memory for dates, but he 
recalled meeting union organizer 
Perez on the street about an hour after receiving this warning 
from Ruben Luna. As noted above, Cupertino Luna signed a 
card for the Union on July 27. He testified that he signed the 
card about 8 days after Perez ga
ve it to him. Cupertino Luna 
also testified to two instances of interrogation by Rivera, de-
scribed at footnote 14 above, 
and the threat described above 
that Rivera made to him on August 15 after he acknowledged 
the union organizers who were leafleting outside the store. 
Cupertino Luna testified that about 2 or 3 days after Rivera™s 
threat, Ruben Luna told him that it was his last day at the 
Jerome Avenue store and that he was to report to work at the C-
Town at 145th Street and Broadway
 the next day. Luna did not 
give him a reason for the transfer. According to Cupertino 

Luna, when he started working at C-Town, the store was not 
yet open but he and other employ
ees were stocki
ng shelves and getting ready for the opening. He testified that, for the first 2 

weeks, he did the same work that he had done at the previous 
store and received the same pay. After several weeks, he was 
given a job in the meat depar
tment and his hourly rate was 
changed to $5.15. Cupertino testified that he is now paid 

$250/week at C-Town. He acknowledged that he also works 
fewer hours than he did at Jerome Avenue, from approxiam-
tely10 a.m. to 5 or 6 p.m. instead of 8 a.m. to 7 p.m.  
Ruben Luna denied that he transferred Cupertino Luna to C-
Town because of the Union. According to Ruben Luna, he did 
not even know that Cupertino Luna was involved with the Un-ion. Ruben Luna testified that it is a common practice for the 
Respondent to transfer employees among its four stores to meet 
changing staffing needs. In particular, when the Respondent 
opened the new C-Town, it took employees from all of its 
stores to fulfill its needs. Ruben Luna also testified that Cuper-
tino Luna asked Ruben Luna to work fewer hours because he 
was getting home too late and di
d not have time to spend with 
his family. Ruben Luna granted this request and changed Cu-
pertino™s hours to 8 a.m. to 5 p.
m. Ruben Luna c
ould not recall when Cupertino made this request. According to Ruben Luna, 
the reason that Cupertino is making less money is that he is 
working fewer hours. Cupertino 
testified that the only time he 
asked to work fewer hours was when he interviewed for the job 
at Jerome Avenue. According to Cupertino Luna, Ruben Luna 
offered him an 8 a.m. to 8 p.
m. schedule and Cupertino told 
him that would cause him to get home too late. Ruben then 
agreed that Cupertino could work
 8 a.m. to 7 p.m. and that 
these were his hours until he was transferred to C-Town. 
Payroll records in evidence 
for the Respondent™s Jerome 
Avenue store show that Cupe
rtino Luna was paid $300/week through the week ending August 14. There are no records in 
 15 Ruben Luna did not specifically 
contradict Cupertino Luna™s tes-
timony about this conversation although he generally denied threaten-
ing any employees with discharge if they supported the Union. It does 
not appear that the complaint allege
s this conversation as an independ-
ent violation of Sec. 8(a)(1) since the dates of alleged threats in the 
complaint do not coincide with C
upertino™s testimony regarding the 
timing of this threat. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124evidence showing what he was paid at C-Town. The General 
Counsel put into evidence a letter from the Respondent™s coun-
sel, received in response to 
the subpoena, listing 11 employees 
who were transferred from store to store in the last year. This 
list was apparently compiled from Ruben Luna™s memory be-
cause the Respondent claimed it kept no records of these trans-
fers. This list indicates that three other employees transferred 
from Jerome Avenue to the C-Town (identified as 3550 Food 
Corp.). The Respondent did not i
ndicate when these other trans-
fers occurred. 
Applying the Board™s 
Wright Line test to the facts here, I 
find that the General Counsel has produced sufficient evidence 

to raise an inference that Cupe
rtino Luna was transferred from 
Jerome Avenue to the unopened C-Town because he showed 
support for the Union. I note that his transfer occurred almost immediately after the unlawful 
interrogation and threat made 
by Rivera and adopted by Rube
n Luna. The credited evidence 
regarding the incident on August 15 establishes knowledge and 
animus. While it is true that the Respondent did not fire Cuper-tino Luna, as Rivera had threat
ened, he was abruptly removed 
from the store without any explanation. The burden was thus on 
the Respondent to prove that Cupertino Luna would have been 
transferred to C-Town even absent union activity. The Respon-
dent offered evidence to show that it is common to staff a new 
store with transfers. Olga Caraballo, a current employee who 
testified for the General Counsel, 
corroborated this by testifying 
that the Respondent transferred the entire meat department 

from the Madison Avenue store to
 Jerome Avenue when that 
store opened in January, before any union activity. The sum-

mary that the Respondent provide
d in response to the General Counsel™s subpoena shows that
 other employees were also 
transferred to the new C-Town, although it does not indicate 
when these occurred.
16 I note that Cupertino Luna testified that 
he had the same job at the new store and received the same pay 

for the first few weeks and that he was stocking shelves to get the store ready to open. While I do not doubt that the Respon-
dent reaped a benefit to its antiunion campaign by transferring 
Cupertino Luna, I conclude th
at the Respondent has demon-
strated a legitimate business reason for the transfer and that the 
transfer was in accordance with its customary practices. Ac-
cordingly, I find that the Respondent would have transferred 
Cupertino Luna to assist with the opening of the new C-Town 
and to staff it once opened even in the absence of union activ-
ity. Because there is no dispute 
that the reduction in Cupertino 
Luna™s pay coincided with a cha
nge in his schedule which re-
sulted in his working fewer hours a week, I find that the Gen-
eral Counsel has not met her burden of establishing any dis-
criminatory motive for this action. Accordingly, I shall recom-
mend dismissal of the allegation
s regarding Cupertino Luna™s 
transfer and reduction in pay. 
The consolidated complaint a
lleges that the Respondent ter-
minated Juan Rodriguez on August 20. According to Juan Rod-
                                                          
                                                           
16 The General Counsel offered no evidence to contradict this sum-
mary. Accordingly, I have accepted it as an accurate summary of what 
the Respondent™s records would show if it had produced payroll or 
other records related to these transfers. 
riguez, he started working for the Respondent in May.
17 It ap-pears from the record that he 
had no set duties but was assigned 
to work in the grocery department, the meat department or 
anywhere else that Ruben Luna or one of the managers needed 
him. There is no dispute that he also functioned occasionally as 
a security guard. Juan Rodriguez testified further that he met 
union organizer Perez in the park a couple months after he 
started working for the Respondent and that he signed a card 
for the Union at the Caridad Restaurant on July 25. As noted 
above, it was Juan Rodriguez who invited Ruddy Rodriguez to 
meet Perez and both si
gned cards at the same time and place. 
Juan Rodriguez testified that he distributed cards to other em-

ployees and regularly met with Perez and other employees in 
the park near the Respondent™s store. Perez testified that Juan 
Rodriguez was a member of the organizing committee. As 
noted above, Juan Rodriguez testified to three conversations with Ruben Luna on August 5, the day that Ruddy Rodriguez 

was terminated. I have found a
bove that Ruben Luna unlaw-fully interrogated Juan Rodrigu
ez that day regarding his con-
versations with Ruddy Rodriguez. I find further that Ruben 
Luna told Juan Rodriguez on August 5, after he had fired 
Ruddy Rodriguez, that Juan should not talk to Ruddy and 
should not get into the Union. 
Juan Rodriguez testified that, on his last day of work for the 
Respondent, Ruben Luna told h
im and Assistant Floor Manager 
Rene Questo, in the morning, that Juan now had two jobs, gro-
cery and security. Juan then went into the backroom to get his 
work jacket and spoke briefly to Jorge Santana, the produce 
manager. Ruben Luna saw hi
m and asked, ﬁ[W]ho are you 
working with, Santana or me?ﬂ Juan told Ruben he was getting 

his jacket and Ruben told him to stop running around and get to 
work or to take the day off. Ju
an Rodriguez testified that he 
observed Ruben watching him all 
morning until Ruben left the 
store, at about noon. After Ruben 
left the store, a truck arrived 
with merchandise for Santana. Rodriguez testified that Santana 
asked him to help unload the truck. Juan Rodriguez apparently 

unloaded that truck without incide
nt. Later, when another truck 
arrived for Santana, General 
Manager Manuel Matista told 
Rodriguez to help unload that tr
uck. According to Rodriguez, 
as he was taking a handtruck with merchandise to the back 
room, Rene Questo asked him what he was doing. Rodriguez 
told Questo that he was helping Santana. Questo replied, ﬁ[Y]ou don™t work for Santana, you work in grocery.ﬂ When 
Rodriguez said he was not work
ing for Santana, he was work-ing for the store, Questo told him, ﬁ[I]f you™re not going to 

work in grocery, go get your check right now and get out.ﬂ 
Rodriguez finished bringing the me
rchandise he had to the back 
and went back out to the truck to get more. When Questo saw 
him at the truck, he again said to Rodriguez, ﬁ[I]f you don™t like 
to work in grocery, go get your check right now.ﬂ Rodriguez 
went back into the store and saw Matista standing there with an 
envelope for him. The envelope contained cash representing 
Rodriguez™ pay for the week. R
odriguez testified that Matista 
did not say anything to him. According to Rodriguez, he took 
the money and left. Rodriguez testified that he attempted to call 
 17 The Respondent™s payroll records 
in evidence show that the week 
ending June 19 is the first week R
odriguez received a payroll check. 
 KEY FOOD 125Ruben Luna after he got home but was told by Matista, who 
answered the phone that Luna was not there. When Rodriguez 
tried to contact Luna again the following week, Matista again 
answered the phone and told him that Luna was not there. Rod-
riguez never discussed his termination with Luna. According to 
Rodriguez, he had received no warnings or criticism regarding 
his work before that last day 
of employment. On cross-exam-
ination, Rodriguez admitted that no one told him that he was 
fired or to go home. 
Matista admitted asking Juan Rodriguez to help Santana 
unload a truck. According to Matista, everything was going fine 
until Rodriguez suddenly came into the store and went to the 
office. Matista testified that the secretary, Mildred, called him 
and said that Rodriguez wanted his check. Matista told Mildred 
to give him his check, that if he wanted to leave, he was not 
going to force anybody to work there. He also told Mildred to 
tell Rodriguez to call Luna. Matista denied that he fired Rodri-
guez, testifying that the only co
nversation he had with Rodri-
guez that day was when he told him to help Santana with the 

truck. Ruben Luna was not at th
e store when Rodriguez left. He testified that he learned from Matista and Mildred that Rodri-

guez asked for his check and left the store. He claimed to have 
no knowledge of Rodriguez™ union activity. Neither Rene 
Questo nor the secretary, Mildred, testified for the Respondent. 
Matista acknowledged that Questo
 still works for the Respon-
dent as the Floor Manager. In 
August, Questo was the assistant 
floor manager, a similar position to Jose Rivera. Although he 
had no authority to hire or fire, he clearly had the apparent au-
thority to direct the work of employees such as Rodriguez. The 
Respondent did not explain Questo™s absence at the hearing 
even though he is the only witnes
s who could have contradicted 
Rodriguez testimony regarding the circumstances preceding his 

departure from the store on the day in question.
18 The credited evidence in the record establishes that Juan 
Rodriguez was one of the more active union supporters. He 
enlisted Ruddy and others into 
the campaign and solicited other 
employees to sign authorizatio
n cards. The Respondent™s anti-
union animus is amply 
demonstrated by the other unfair labor 
practices already found above. Although Luna interrogated 
Juan about Ruddy™s activities, th
ere is no direct evidence that 
the Respondent knew that Juan was also active in the Union™s 
campaign. The General Counsel 
argues that the circumstances 
surrounding Rodriguez™ termination, including its timing, es-
tablish knowledge as well as unlawful motivation. The Board 
has held, with court approval, that the same circumstantial evi-
dence used to raise an inferen
ce of unlawful motivation can be 
relied on to prove knowledge in the absence of direct evidence 
of knowledge. Abbey™s Transportation Services, supra. See also 
Montgomery Ward & Co., 
316 NLRB 1248 (1995). The Re-
spondent argues, as it did with Ruddy Rodriguez, that it did not 
fire Juan Rodriguez. The Respondent asks me to believe Ma-

tista™s testimony that Juan si
mply stopped working and asked 
for his check without explanation and never returned again. I                                                           
                                                           
18 Although the consolidated compla
int alleges that Juan Rodriguez 
was terminated on August 20, the payroll records in evidence show that 
the last week for which he was paid
 by the Respondent was the week ending August 7, the same as Ruddy Rodriguez and Juan Alvarez. 
might have an easier time acce
pting this testimony had the 
Respondent bothered to call Questo
 as a witness to enlighten 
me regarding what happened on Juan™s last day of work. Be-
cause Questo is still employed by the Respondent in a manage-
rial position and would presumably be favorably disposed to 
the Respondent, I shall draw an adverse inference from the 
Respondent™s unexplained failure
 to call him as a witness. 
In-ternational Automated Machines, 
285 NLRB 1122, 1123 
(1987). Accord: 
Queen of Valley Hospital, 
316 NLRB 721 
(1995).  I thus credit Juan Rodriguez that Questo told him to ﬁgo get 
your check and get out.ﬂ Juan Rodriguez did not ask for his 
check because he had decided to quit. Rather, he was directed 
to get his check by his supervisor.
19 Thus, even assuming Ma-
tista™s testimony that he did 
not hand Rodriguez his check is credible, Rodriguez™ undenied testimony that Questo told him 
to get his check establishes that
 he was terminated and did not 
quit. I also credit Juan Rodriguez™ testimony that Questo ques-
tioned him about what he was 
doing when he was unloading a truck and accused him of working for Santana.
20 It is undis-puted that, at the time, Juan Rodriguez was assisting Santana in 
unloading a truck, a task assigned 
to him by Matista. Questo™s 
questioning of Juan Rodriguez before he told him to get out 
was remarkably similar to Luna™s questioning of Juan Rodri-
guez earlier that day, when he saw him in the backroom and 
asked, ﬁ[W]ho are you working with, Santana or me?ﬂ I infer 
from this that the Respondent believed that Juan Rodriguez was 
a union supporter because of his 
association with Santana. I 
further find that, because of the conflicting instructions he was 

getting from Questo and Matista that day, that the Respondent 
set him up in order to rid itself of a key union supporter. Ac-
cordingly, I find that the Ge
neral Counsel has established a prima facie case that the Res
pondent terminated Juan Rodri-guez because of his union activities. Respondent fell far short 
of meeting its Wright Line burden by failing to call the very 
supervisor who allegedly termin
ated Juan Rodriguez. The Re-
spondent thus violated Section 
8(a)(1) and (3) of the Act by 
terminating Juan Rodriguez. 
Alex Duran testified that, in 
late August, he asked Ruben 
Luna for vacation time and a change in his schedule because he 
was going back to school. Luna granted these requests. Accord-
ing to Duran, Luna then asked him if Ruddy Rodriguez made 
him sign a union card. Duran sa
id no. Duran and Luna then 
talked about how working kept Duran off the streets and out of 

trouble. Luna told Duran not to hang out with kids like Ruddy 
Rodriguez that talk about the 
union because they were a bad 
influence. Luna did not specifically deny this conversation, nor 
otherwise contradict Duran. Th
is conversation is further evi-
dence of the Respondent™s animus toward Ruddy Rodriguez 
and the discriminatory nature of his termination. 
Luna also talked to Ordoñez about the Union in mid- to late-
August. Although Ordoñez initially claimed that he did not 
 19 According to the Respondent™s 
witnesses, Questo had replaced Mesa as floor manager. Thus, he was a statutory supervisor at the time 
he told Rodriguez to get out. 
20 The Respondent admitted at th
e hearing that Ruben Luna was 
aware of Santana™s union activities. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126recall any such discussion, he
 acknowledged meeting with 
Luna at that time. He claimed th
at they only talked about the 
produce department. In a pretrial affidavit that Ordoñez signed 
under oath on September 29, however, he recorded a recollec-
tion of Luna calling him to the office around the middle of 
August and telling him not to let them convince him into join-ing the Union, to tell them that he wasn™t interested. Luna also 
referred to the Union as rats in this conversation. Ordoñez re-
corded in his affidavit that, on another occasion around the 
middle or the end of August, he was again called to Luna™s 
office. On this occasion, according to the affidavit, Luna told 
Ordoñez that he should not unite with the union employees and 
that, if the Respondent was forced to accept the Union, Luna 
would reduce the hours for the workers to a few hours so that 
they would quit. Luna told Ordoñez that this could also happen 
to him. In his affidavit, Ordoñe
z stated that he did not respond to these statements. Although Ordoñez claimed that he did not now recall Luna making these 
statements, he acknowledged 
telling the Board agent who drafted the affidavit these things 

and acknowledged swearing to the truth of the affidavit. I re-
ceived this evidence as past recollection recorded over the ob-
jections of the Respondent.21 In light of Ordoñez™ subsequent 
promotion and pay increase and his resistance to the subpoena 
which may have colored his testim
ony at the hearing, I find that 
the affidavit is a truthful and accurate record of Ordoñez™ recol-
lection on September 29, and sha
ll credit his testimony as re-
flected in the affidavit. Although Luna denied, in response to 

leading questions, that he directed employees not to join the 
Union and that he threatened employees that he would reduce 
their hours to cause them to quit, he did not directly contradict 
Ordoñez™ version of these meetings reflected in the affidavit. 
Accordingly, I find that the Resp
ondent violated Section 8(a)(1) 
of the Act, as alleged in the consolidated complaint, by direct-

ing employees not to join the Union, and by threatening to re-
duce their hours in order to induce them to quit if they sup-
ported the Union. 
Ordoñez did recall another oc
casion when he was summoned 
to Luna™s office over the intercom and shown a form on which 
his name was misspelled. Ordoñez identified the Union™s unfair 
labor practice charge in Case 2ŒCAŒ31709 as the form that 
Luna showed him. That charge
, filed on September 11, alleges 
that the Respondent committed several unfair labor practices 

against ﬁJorge Edonaﬂ during the 
month of August. The affida-
vit of service indicates that the charge was mailed to the Re-

spondent on September 16. According to Ordoñez, who does 
not read English, Luna read to him from the form and asked 

Ordoñez if he had made that statement. Ordoñez told him no, 
that it was a statement he made to Santana in the store. Luna 
also asked Ordoñez if the statements on the form were true and 
Ordoñez said, ﬁ[Y]es, but it was just something he told Santana 
in the store.ﬂ After the General Counsel refreshed Ordoñez™ 
recollection with his affidavit, he recalled that Luna also asked 
him whether he had come in to the Labor Board to make a statement and Ordoñez again replied, ﬁ[N]o, it was a conversa-
tion that he had with Santana.ﬂ Luna then told Ordoñez not to 
                                                          
                                                           
21 Three Sisters Sportswear Co., 
312 NLRB 853 (1993); 
New Life Bakery, 301 NLRB 421 (1991), enfd. 980 F.2d 738 (9th Cir. 1992). 
speak with Santana anymore because he was a bad influence 

for Ordoñez.22 As with most of the 8(a)(1) allegations, Luna 
merely denied the allegation as set forth in the complaint with-
out directly contradicting Ordo
ñez™ testimony regarding this 
meeting. Based on the credited 
testimony of Ordoñez, I find 
that the Respondent violated Sec
tion 8(a)(1) of the Act, as al-leged in the consolidated complaint, by interrogating employ-
ees regarding their cooperation with the Board. Based on the 
date of service of the charge, I 
further find that this violation 
occurred in or about mid-September. 
Alba Cortes, also referred to in
 the record as ﬁBaby,ﬂ is one 
of the employees of the former owners of the store who was 

hired by the Respondent. She had worked at this store as a 
cashier since November 1997. Cortes testified that she trained 
new cashiers and also worked occasionally in the deli, took 
phone orders and did shopping for blind customers. According 
to Cortes, Luna called her at home after he took over the store 
in January, told her he had heard that she was a good worker 
and asked her if she wanted to work for him. She agreed. Luna 
then told her that he did not want anybody from the Union there 
and that, if anybody was to ask 
her, that she should tell them 
she was related to him. Cortes testified that she first heard 

about the Union in February or March when other employees, 
including Santana and Ruddy Rodriguez, told her that the Un-
ion was interested in representing the employees.
23 According 
to Cortes, she did not get involved at that time for fear of losing 

her job. If Cortes™ testimony is
 credited, her fear was under-
standable considering the many conversations she had with 
Luna in which he interrogated her and told her not to get in-
volved with the Union. According to Cortes, Luna spoke to her 
ﬁconstantlyﬂ about the Union almost from her first day on the 
job. These conversations occurred at her register while she was 
working and followed the same general pattern. Luna would 
ask Cortes if anybody had spoken to her about the Union and if 
she heard anything about the Union. He would also remind her 
to tell anyone who asked her th
at she was not interested be-
cause she was a relative of the owner. According to Cortes, 
these conversations continued right up until she was terminated 
on October 22. Although Cortes c
ould not recall the dates of any of these conversations because they were so numerous and 
occurred so frequently, she did recall that, in the summer, Luna 
asked her what she knew or heard about anybody getting in-
volved with the Union. After 
her recollection was refreshed 
 22 The General Counsel also proved this allegation in part through 
Ordoñez™ affidavit, which was receive
d as past recollection recorded. 
For the reasons discussed above, I credit Ordoñez™ recollection as re-
corded in the affidavit over his lack 
of recall at the hearing. I note that, 
with respect to this conversation, Ordoñez was able to recall enough of 
its substance to lend credibility to the earlier recorded recollection. 
23 The Respondent™s payroll records show that Ruddy Rodriguez did 
not begin working for the Responde
nt until April. Ruddy Rodriguez 
testified that he did not get involve
d with the Union until June or July. 
Thus, Cortes could not have heard about the Union from Rodriguez in 
February or March. Because Santana testified that he first became 
aware of the Union™s efforts to represent the Respondent™s employees 
in February, it is more likely that Santana was the source of Cortes™ 
information at that time. This is also consistent with Alvarez™ testimony 
that he also learned about the 
Union from Santana in February. 
 KEY FOOD 127with her pretrial affidavit, she recalled that Luna specifically 
asked her to tell him if anyone spoke to her about the Union. 
Cortes also recalled a specific conversation by her register 
sometime in the summer in which Luna referred to another 
cashier, Nellie, as a ﬁbitch,ﬂ telling Cortes that Nellie had be-
trayed him by getting involved with the Union. Cortes testified 
that Luna said, ﬁ[W]hat makes her think that by getting in-
volved with the Union that he was required to give her 40 hours 
a week.ﬂ Luna told Cortes that he cut Nellie™s hours down to 25 
a week. Cortes recalled a similar conversation, also in the 
summer, in which Luna referred to Santana and Ruddy Rodri-
guez and said that ﬁthere was no 
law that required him to give 
us 40 hours if we got involved with the Union.ﬂ Luna denied 
that he ever spoke to Cortes 
about the Union. According to Luna, it was Cortes who brought up the subject of the Union, 

telling him not to worry becaus
e she would never ﬁplay dirty 
with the Union.ﬂ Luna also specifically denied the complaint 

allegations that were based upon
 Cortes™ testimony by respond-
ing to leading questions from counsel.  
Although I found Cortes™ testimony regarding the frequency 
and duration of these conversa
tions somewhat exaggerated, 
several of the statements she attributed to Luna were consistent 
with statements he made to othe
r witnesses, such as Duran and 
Ordoñez, whom I found to be ve
ry credible. As previously 
noted, Luna did not impress me as
 a very credible witness and I 
find his categorical denials unpe
rsuasive. Moreover, it appears 
from Luna™s testimony that he 
liked Cortes, considered her a 
friend and was surprised to learn 
after her termination that she 
signed a union card. Under these circumstances, it is not sur-
prising that Cortes would have been a frequent target of Luna™s 
interrogation and antiunion statements. I also note that Respon-

dent™s counsel, in a letter submitted to the Board during the 
investigation, expressed the opinion that it was not unlawful for 
an employer to question empl
oyees about their support for a 
union. It is clear from the testimony of Cortes and the other 
witnesses whom I have already credited, that Luna shared this 
opinion. Accordingly, I find that
 Luna did interrogate Cortes, 
on more than one occasion, in an attempt to determine whether 

she had been approached by other employees about the Union 
and who was involved in the Un
ion. Because Cortes had not 
openly demonstrated her support for the Union prior to this 

questioning and because the questioning sought to elicit infor-
mation about the union activities of
 others, this interrogation 
was unlawful under the test adopted by the Board in 
Rossmore 
House, supra, and Sunnyvale Medical Clinic, 
supra. I further 
find that, as he did with Ordoñez, Luna threatened Cortes that 
he would reduce employees™ hours
 if they supported the Union. 
Such a threat was implicit in his statements to Cortes that he 

was not required to give empl
oyees 40 hours and that he had 
reduced the hours of another cashier because she betrayed him 
by getting involved with the Union. Luna™s repeated reminders 
to Cortes to tell anyone who asked that she was not interested 
in the Union and that she was related to him were coercive 
because they occurred in the context of unlawful interrogation 
and threats. Such directions, from the boss of the store, would 
have the reasonable tendency to restrain and coerce any em-
ployee in the exercise of his or her right to choose whether to 
join the Union. Finally, I find th
at Luna did ask Cortes to report 
to him if any employees approached her about the Union, even 
though Cortes™ recollection of this instruction had to be re-
freshed with her affidavit. Considering the passage of time and the number of conversations she 
had with Luna 
on the subject, it is not surprising that she would not remember everything that 
Luna said. I note that such an instruction is consistent with the 
overall view of Luna that emerges from the record, i.e., that he 
was opposed to the Union, did not 
want any of his employees to 
join with the Union and was vigilant in seeking information to 

determine who was involved with the Union. 
Cortes testified that she was given several union authoriza-
tion cards by Santana, beginning in February, that she did not 
sign. According to the Union™s own witnesses, the card-signing 
campaign did not begin until June 
or July. In addition, Santana 
testified that he did not begin distributing any cards until June. 
Cortes testified further that she finally signed a card, which she 
also received from Santana, in 
August or September. According 
to Cortes, Santana gave her this card in the store, she signed it 
later that day or the next, and ga
ve it back to him outside the 
store the next day. The card in evidence that bears her signa-
ture, however, is dated October 8.
24 According to the testimony 
of Cordero and Perez, the initials on the back of the card indi-
cate that she gave the card to Santana on October 21 and that 
Santana gave it to Perez on October 30 in the park near the 
store. Santana testified that he gave her the card in the street at 
the beginning of October and that Virgilio Peña was with him 
at the time. He recalled that he retrieved it with her signature 
about a week later, at her apartment, and that he put it in a bu-
reau drawer at home, without initialing it, until he had an op-
portunity to give it to Perez. Santana testified that, after another 
week went by, he took Cortes™ ca
rd out of the drawer, initialed 
it and called Perez to tell him he had the card. He testified that 

October 21 is the date he did this. Santana testified further that 
he put the card back in the drawer until he met with Perez in the 
park and gave him the card on Oc
tober 30. Perez testified that 
Santana called him and told him he had Cortes™ card but that he 
did not meet with Santana until October 30 to retrieve the card. 
Perez™ logs show that he met 
with employees of the Respondent 
on October 8, 22, and 26. Perez te
stified that Santana was not at 
those meetings. Based on the above evidence and testimony from Ordoñez 
that Santana told him that Cortes signed her card after she was 
fired, the Respondent argued at the hearing that I should find 
that the card was not signed on October 8, as it appears on its 
face, but was signed after Cortes™ October 22 termination. I 
found the testimony of the General Counsel™s witnesses regard-

ing Cortes™ card suspect. As noted above, Cortes and Santana 
did not corroborate one another regarding when the card was 
signed, where it was signed, or when and where it was given to 
Santana. Santana™s testimony re
garding what he did with the 
card after he got it from Cortes makes no sense. Why would he 
put it in his drawer without initiali
ng it, only to take it out of the 
drawer a week later to initial it and then put it back in the 
                                                          
 24 The General Counsel had the original card signed by Cortes at the 
hearing. General Counsel had only copies of the cards signed by the 
other alleged discriminatees because 
the originals had apparently been lost during renovations at the union office.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128drawer for another 10 days until he gave it to Perez! Santana™s 
asserted treatment of Cortes™ card is in marked contrast to the 
Union™s stated procedures for documenting receipt of cards and 
the treatment it accorded the cards signed by every other em-
ployee in this case. I also note that Cortes could not even recall 
accurately when she signed the card. Accordingly, I find that 
Cortes did not sign a union authorization card until after she 
was terminated by the Respondent.
25 Cortes testified further that, in August, while the Union was 
leafleting outside the store, she greeted Alvarez and Ruddy 
Rodriguez. Cortes saw that Luna
 was watching her as she spoke 
to them. According to Cortes
, the Respondent™s general man-
ager, Matista, later told her not to speak to them, they were no 
good for the store. I credit Cortes regarding this incident be-
cause neither Luna nor Matista 
disputed her testimony. Cortes 
testified that she received no warn
ings or indication that her job 
was in jeopardy until October 22. After she returned home from 
work that day, Luna called her a
nd told her to take the next day 
off. When she asked why, Luna told her there was a new pol-
icy, that he did not want anyone from the neighborhood work-
ing in the store. He told her that she was not the only one af-
fected. When Cortes asked Luna 
how could this be legal, he told her that he would transfer her to another store. She asked 

him when she would start at the other store and Luna said he 
had to go to the other store and check for openings. Luna also 
told Cortes that, if she wanted, he would give her a letter so she 
could collect unemployment benefits. Cortes testified that she 
went to the store on Saturday and saw that other employees 
from the neighborhood were still working. She asked Luna if he 
had checked for openings at the other store and Luna told her 
that he had not had a chance to
. Cortes called Luna the follow-
ing week and he told her he still had not had a chance to check 
the other store. When Cortes as
ked Luna if she could work at Jerome Avenue until there was an opening at the other store, 

Luna said, ﬁ[N]o, no, you can™t 
work here.ﬂ Finally, when it 
appeared that Luna was not going to transfer her to another 

store, Cortes asked Luna for a letter to collect unemployment, 
which he gave her. On cross examination, Cortes adamantly 
denied that she had given mercha
ndise away to her friends and 
denied that Luna ever accused he
r of this or cited this as the 

reason for not wanting anyone from the neighborhood working 
in the store. The General Counsel put into evidence a letter 
from the Respondent™s counsel, submitted to the Region in 
response to the charge, stating th
at Cortes was terminated for 
two reasons: because business was slow and the Respondent let 
two cashiers go, and because Cortes was ﬁdoing improper 
things while be
ing a cashier.ﬂ
26                                                           
                                                                                             
25 My decision not to credit Cort
es™ testimony regarding the signing 
of her card does not detract from he
r credibility regarding the unlawful 
threats and interrogation she was subjected to by Luna. The conduct of 
Luna which she described is consis
tent with Luna™s activity toward 
other employees, such as Duran and Ordoñez, who were particularly 
credible. It is also axiomatic that 
a trier of fact may believe some, but 
not all, of a witness™ testimony. 
Farmer Bros. Co., 
303 NLRB 638, 649 
(1991). 
26 The Board has historically considered such correspondence as 
relevant to the issue of motivati
on and has relied on these prehearing 
Matista testified that he ca
ught Cortes passing merchandise 
to people she knew on one occasion. He testified further that he 
brought it to her attention and told her that he would let it go 
this time but, if it happened agai
n, she would be terminated. 
Matista admittedly did not tell 
Luna about this. Luna testified 
on direct that he fired Cortes 
for passing merchandise after he caught her doing it. Luna testified,
 contrary to Matista, that he 

learned from Matista, after she was fired, that she had been 
doing it for 4Œ5 months without his knowledge. On cross-
examination, Luna claimed that
 he saw her passing merchan-
dise three times before 
he spoke to her and told her he had to let 
her go. He claimed that he just walked away the first two times, 
even though he knew it was costing him money for her to give 
away merchandise. Luna™s answers on cross-examination re-
garding what merchandise he sa
w her passing appeared to be 
made up as he went along. Altho
ugh Luna initially testified that 
he also learned from the other 
cashiers that Cortes was passing 
merchandise, he admitted that he did not learn this until after he 
had terminated her. Luna™s testimony also shifted regarding 
when he terminated Cortes. At first, he said he took her aside at 
work, told her that she could finish the day but was terminated. 
Later he claimed that he called
 her at home the night after he 
caught her doing it and terminated 
her. Finally, Luna testified 
that this was the only reason he terminated Cortes, despite his 
attorney™s representation during the investigation that there 
were two reasons.
27 Because I found above that Cortes did not sign a union au-
thorization card before her termination, there is no evidence 
that she engaged in protected activity other than listening to 
what Santana and Ruddy Rodriguez had to say about the Union 
and greeting Ruddy Rodriguez and Alvarez when they were 
leafleting outside the store in August. As noted above, Luna 
saw her doing the latter and Matista warned her not to speak to 
the terminated employees. Cortes™ lack of union activity before 
her termination is understandable in light of the constant badg-
ering she received at the hands 
of Luna regarding the Union. This finding would ordinarily di
spose of the allegation regard-
ing Cortes™ termination. However,
 I am convinced that the Re-
spondent™s asserted reason for terminating Cortes is such a total 
fabrication that I am left to wonder why did Respondent termi-
nate an employee who, by L
una™s own admission, was consid-
ered a valuable employee? Lu
na™s testimony about Cortes™ 
alleged passing of merchandise 
was totally unbelievable and 
contradicted by Matista, who sw
ore that he never told Luna 
about the one incident he cla
imed to have witnessed. I note 
further that the Respondent wa
s not content to advance one 
false reason, but added another 
reason during the investigation 
that Luna testified on the witn
ess stand had nothing to do with 
Cortes™ termination! Although I did not believe everything that 
Cortes said, ﬁI did find her deni
al that she passed merchandise convincing.ﬂ In considering the evidence regarding Cortes™ 

termination, I am mindful of the language in the Court™s deci-
 position statements as admissions of the Respondent in certain cases. 
Steve Aloi Ford, 
179 NLRB 229 fn. 2 (1969). 
27 I accept Luna™s testimony that the 
reference in the attorney™s letter 
to ﬁimproper thingsﬂ was intended to refer to the alleged passing of 
merchandise. 
 KEY FOOD 129sion in Shattuck Denn Mining Corp. v. NLRB,
 ﬁwhen the stated 
motive for [an employer™s action] is false, [the Board] can cer-
tainly infer that there is another motive. More than that, it can 
infer that the motive is one that the employer desires to con-
cealŠan unlawful motiveŠat least, where, as in this case, the 
surrounding facts tend to reinforce that inference.ﬂ 362 F.2d 
466, 470 (9th Cir. 1966). See also 
Montgomery Ward & Co., 
supra, and cases cited therein. 
The Respondent™s antiunion animus and its desire to rid itself 
of union supporters is amply de
monstrated by the numerous 
violations of Section 8(a)(1) of 
the Act. I note further that, be-
fore Cortes™ termination, Luna
 apparently believed she was 
anti-union and spoke freely to her about his opposition to the 
Union and what he would do to union supporters. He even 
sought to learn from her who wa
s involved in the Union. His abrupt termination of her and fa
brication of a false reason for 
the termination convinces me that
 Luna believed that she had 
become a union supporter. When 
an employer te
rminates an employee in the belief that the employee is engaged in union 
activities, the termination is unlawful, even if the employer™s 
belief is mistaken. 
NLRB v. Link-Belt Co., 
311 U.S. 584, 589Œ
590 (1941); Dayton Hudson Department Store Co., 
324 NLRB 33 (997); Salisbury Hotel, 283 NLRB 685 (1987). Accordingly, 
I find that the Respondent terminated Cortes in violation of 
Section 8(a)(1) and (3) of the Act. 
Olga Caraballo has been employed by the Respondent as a 
meat wrapper for about 9 years. Until January, she worked in 
the Respondent™s Madison Avenue
 store. When the Respondent opened the store on Jerome Avenue, it transferred the entire 
meat department, including Caraballo, from the Madison Ave-
nue store. Caraballo testified th
at she first learned about the 
Union in July or August while having lunch in the park with 

Marvin Figueroa, the meat depa
rtment manager who she identi-
fied as her supervisor, Virgilio Peña, who also works in the 
meat department, and Juan, the 
porter who cleans inside the store and whose last name she did not know. According to 
Caraballo, Perez introduced himself and told her about the 
benefits of the Union. Sometime after this meeting, Peña gave 
her a card to sign. Caraballo testified that she signed the card at 
home and gave it to Santana in th
e store the next day. Her card 
is dated August 3. Caraballo test
ified that she attended several 
meetings with the union organizer, in the park and at the restau-
rant, from August through October and that she also discussed the Union with Santana and he
r fellow meat department em-
ployees, Figueroa and Peña, while working in the store. She 
admitted that Luna never spoke to her about the Union. How-
ever, she testified that his attitude toward her changed and he 
became cold after the employees got involved with the Union. 
Caraballo worked at Jerome Avenue until October 31 when 
Luna called her at home and told
 her that she was being sent 
back to Madison Avenue to help improve meat sales that had 
declined since the transfer. Caraballo was skeptical and told 
Luna she thought this was just 
a story, that there was nothing 
she could do to increase meat sales. She told him she would go 

to Madison Avenue because she was willing to work anywhere. 
Caraballo further testified that when she arrived at the Madison 
Avenue store the following Monday, the secretary, the butcher 
and the meat manager were all su
rprised to see her. The woman 
who had been the meat wrapper 
at Madison Avenue was trans-
ferred to Jerome Avenue at the 
same time as Caraballo™s trans-
fer. According to Caraballo, there has been no change in her 
duties since the transfer. She also testified that she has not ob-
served any change in the volume of meat sales since her trans-
fer. It is undisputed that Caraba
llo is the only one of the meat 
department employees who were 
sent to Jerome Avenue in 
January to be transferred back
 to Madison Avenue. However, 
Precio Orgin, the butcher at Jero
me Avenue who had also come 
from the Madison Avenue store, was transferred to the Respon-
dent™s store at Broadway and 
150th Street in about August. 
Luna testified that he initially transferred Caraballo from 
Madison Avenue to Jerome Avenue ﬁtemporarilyﬂ to help him 

out when the store opened and that he transferred her back to 
Madison Avenue because meat sales at that store had declined. 
According to Luna, Caraballo knew the customers in that store 
because she had worked there for so many years and he hoped 
she could improve sales. As a 
meat wrapper, Caraballo has 
contact with the customers because she is the one who puts the 

meat in the case and answers questions from customers. He 
admitted that he never told Caraballo that her transfer to Jerome 
Avenue was only temporary and that he didn™t transfer any 
other employees back to Madis
on Avenue. Luna further testi-fied, as noted above with respect to Cupertino Luna, that it is a 

common practice to transfer
 employees among the Respon-
dent™s stores. Luna denied that
 Caraballo™s transfer had any-
thing to do with the Union and he denied any knowledge of her 
union activities or support. The Respondent™s counsel also 
submitted a letter to the Region during the investigation of the 
charge in which it stated that Caraballo was temporarily trans-
ferred to Jerome Avenue to ﬁuse her unique talents to train 
other meat wrappers.ﬂ This lett
er makes no reference to a de-
cline in meat sales at Madison Avenue as a reason for Cara-
ballo™s return to that store. Moreover, Caraballo testified with-
out dispute that she only trained one new meat wrapper during 
the time she was at Jerome Avenue, a woman named Gisette 
who was related to Luna. Caraballo testified that she trained 
Gisette during her last 2 months at the Jerome Avenue store. 
Although Caraballo signed a card for the Union and attended 
union meetings outside the st
ore, she was not unique among 
meat department employees in 
engaging in such activities. 
There is no direct evidence th
at the Respondent was aware of 
her union activity and the circumstances surrounding the trans-
fer back to Madison Avenue are 
not particularly evocative of 
any anti-union motivation. The timing of Caraballo™s transfer 

bears no nexus to any particular union activity on her part or 
generally.
28 In contrast to the termination of Cortes, the Re-
spondent has not advanced a reason for Caraballo™s transfer that 
is patently false. I note that Ca
raballo had worked at the Madi-
son Avenue store for 8 years before she was transferred to 
Jerome Avenue and that her job as a meat wrapper brought her 
                                                          
 28 I do not find it significant that charges were pending at the time of 
the transfer or that the General Counsel had recently issued a complaint 
against the Respondent. The General Counsel has not advanced a per-
suasive rationale for linking these ev
ents to the transfer of a minor 
player in the Union™s campaign. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130into regular contact with customers.
29 It would be logical for Luna to believe that Caraballo had a relationship with the cus-
tomers at Madison Avenue that might be helpful to the busi-
ness. I note further that Cara
ballo suffered no adverse conse-quences from the transfer back to the store where she had spent 
most of her tenure with the Re
spondent and that other employ-
ees were transferred by the Respondent among its various 
stores, including one other empl
oyee in the meat department, 
Precio Orgin. Accordingly I conc
lude that the General Counsel 
has failed to establish a prima facie case that Caraballo™s trans-
fer was discriminatorily motivated and I shall recommend that 
this allegation be dismissed. 
Jorge Santana also worked for the Respondent at the Madi-
son Avenue store, for about 5 
years before Luna transferred 
him to the new store on Jerome Avenue in January. Santana 
was in charge of the produce department at both stores. He had 
one employee, Ordoñez, working 
under him at Jerome Avenue. 
As noted above, Luna told Santana in February that the Union 
was around and that, if they approached Santana, he should tell 
them that he was not interested
. Santana testified that he got 
involved with the Union™s campaign in June and that he par-

ticipated with Ruddy Rodriguez, Juan Alvarez, and Juan Rodri-
guez in meetings with employee
s and union organizer Perez. 
He signed a union authorization card on July 30 and, as con-

firmed by other witnesses, soli
cited other employees to sign 
cards. The Respondent stipulated 
at the hearing that it was 
aware of Santana™s activity in support of the Union. According 
to Luna, it was Santana who approached Luna and tried to dis-
cuss the Union. Luna claimed that
 he told Santana that he did not want to talk about
 it, that it was up to Santana whether to 
join the Union and that Luna did not care as long as Santana did 
his job. Luna™s self-serving ch
aracterization of his conversa-
tions with Santana is not credible. Santana testified that Rivera, 

the Respondent™s assistant floor
 manager, asked him on two occasions, in July and October, if he had signed a card for the 

Union. Santana also testified that Rivera told him that Luna did 

not want anyone to sign union cards and that, if they did, they 
would be fired. Rivera denied speaking to Santana about the 
Union. I credit Santana™s te
stimony over Rivera™s denial. 
Santana also testified that Luna questioned him in August about 
a broken sign, indicating that he suspected the Union was re-
sponsible. In October, Luna a
ccused Santana of having union 
meetings with the meat depart
ment employees during work. He 
told Santana that, if he was ha
ving such meetings, he would be fired. Santana told Luna that he knew his rights and that, if 
Luna fired him for this reason, he knew where to go. According 
to Santana, Luna responded, ﬁ[G]o wherever the fŠk you 
want. It™s my store and I™ll run it the way I like. If you don™t 
like it here, you know where the door is.ﬂ 
Santana was fired on December 1. The General Counsel ar-
gues that Santana was fired beca
use of his union activities. The 
                                                          
                                                           
29 The General Counsel™s argument to
 the contrary is not persuasive. 
Customers would have very little c
ontact with the butcher who works 
in the back room cutting the meat.  It
 is the meat wrapper who takes the 
meat and puts it in the case and who is readily available to answer 
questions if a customer does not see what they are looking for in the 
case. Respondent contends that he 
was fired for punching General 
Manager Matista. According to 
Santana, he was at work on 
December 1, at about noon, when Questo told him there was 
someone looking for him at the fr
ont of the store. Santana went 
to the front and saw that it was a delivery man for one of the 
Respondent™s suppliers. Santana was not expecting a delivery 
until the end of the week. He told the delivery man that he 
didn™t order the merchandise and would not take it, but changed 
his mind just as the delivery man walked out of the store. 
Santana went out of the store to find the delivery man and tell 
him that he could use some merc
handise after all. According to 
Santana, Matista follo
wed him outside and angrily ordered him 
back inside the store. Matista shouted various profanities at 
Santana and maligned his manhood, essentia
lly accusing him of 
hanging around outside the store when he should have been 

working inside. It is not clear whether Matista knew why 
Santana was outside and Santana 
did not testify that he gave 
Matista any explanation. Santan
a responded to Matista™s verbal 
tirade by telling Matista to take it easy and to show him respect 

because he is much older. According to Santana, he also told 
Matista that his work was always complete. Matista then said, 
ﬁ[Y]ou think I™m afraid of you, m.f? FŠing faggot. Get your 
ass inside and get to work!ﬂ Santana testified that when Matista 
called him a m.f. and faggot, he said, ﬁManny, please respect 
me, I™m older than you.ﬂ Santana admitted that he touched 
Matista on the shoulder with hi
s finger for emphasis. Santana 
then walked inside the store. According to Santana, Matista 
followed him into the store, still yelling profanities, calling him 
names and waving his arms. He told Santana to leave because 
he did not want him th
ere. Santana told Matista that  Luna was 
the one who hired him and that 
Matista was not his boss. Ma-
tista responded that he did not ca
re about Luna, that he was the 
boss and that Santana had to go, that he was fired. Matista 
yelled to Mildred in the office 
to give Santana his money, be-
cause he was fired. Santana went to the back to take off his 

work jacket and then left the store with Marvin Figueroa and 

Peña to have lunch. Santana te
stified further that Rivera was 
standing next to Matista during the incident outside and that 

Manuel, whom he identified as the porter, came out and told 
Santana to come inside because 
it was not worth fighting over. 
He also observed Figueroa and Peña standing nearby when he 

went back into the store. Peña te
stified that he was standing just 
inside the doors during the incident and that he heard Santana 
telling Matista that he should respect him because of his age. 
Peña testified that he also 
saw Santana touch Matista on the 
shoulder with his index finger
. Peña recalled seeing Matista 
follow Santana into the store, cursing him and yelling to Mil-
dred to get Santana™s check. At
 one point, according to Peña, 
Matista saw him and Figueroa watching and said, ﬁ[T]his goes 
for all you m.f.s that don™t want to work in my store, you can 
all leave.ﬂ Peña corroborated Sa
ntana™s testimony that they 
went to lunch at that point. Peña also corroborated Santana that 

Rivera was outside with Matist
a during this incident. Rivera, 
who testified for the Respondent, 
claimed that he was not out-
side during the incident and that, by the time he got outside, 
Santana and Matista had already separated.
30  30 Figueroa did not testify. 
 KEY FOOD 131Matista testified that the incident actually began the day be-
fore when Santana called him a ﬁfŠing assholeﬂ after Matista 
had given him an order. On 
December 1, about noon, Matista 
saw Santana wandering around the front of the store, talking to 
the cashiers, when there was work to do in the produce depart-
ment. According to Matista, when he saw Santana go outside 
the store and stand there, he went out to tell Santana that there 
was work to do inside the store and that he should not be stand-ing around outside waiting for deliver
ies. Matista testified that, 
when he said this to Santana, Santana ﬁgot in his faceﬂ and said, 
ﬁI™m fŠing tired of you being in my ass. You need to grow up. 
You™re a fŠing little kid. I™m an older man. You shouldn™t be 
telling me what to do.ﬂ Matista 
replied that he was Santana™s 
manager and that Santana was 
supposed to follow his orders. 
He told Santana that, if he asked Santana to go inside, it was 
because there was work to do, and that Matista does not pay 
anyone to stand around outside. According to Matista, Santana 
replied that Matista ﬁhad to stop kissing Ruben [Luna]™s assﬂ 
and he called Matista an ﬁass kisser.ﬂ Matista admitted that he 

became angry during this exchange and raised his voice, re-
sponding in kind to Santana™s verbal attacks. Matista testified 
that Raphael, the security guard, came out of the store as 

Santana punched Matista in the ches
t. Santana described it as a 
closed fisted punch. According to Matista, the force of the 
punch caused him to step back. Matista testified that Raphael 
separated him and Santana and told Santana to go inside. Ma-
tista admits following him inside and telling Santana that he 
was fired and telling Mildred to make out Santana™s check be-
cause ﬁhe doesn™t work here anymore.ﬂ Matista also recalled 
seeing Peña standing nearby and admitted to yelling inside the 
store: ﬁ[W]hoever doesn™t want to
 follow my orders could pick 
up their check, too. Whoever feel
s I™m a little kid, that they 
shouldn™t follow my orders, then they could leave, too.ﬂ Raph-
ael Corniel, the security guard
 employed by the Respondent, 
testified as a witness for the Respondent. He did not corrobo-rate Matista™s testimony that Santana punched him with a 

closed fist. On the contrary, the gesture demonstrated by 
Corniel was closer to that described by Santana and Peña. 
Corniel did testify that he had to separate Matista and Santana 
and that, after he brought Santana into the store, he had to re-
strain him from going after Matista again.  
Santana testified that, when he 
returned from lunch, at about 1 p.m., he went back to work in the produce department. 
Santana testified further that, at about 3Œ4 p.m., Luna returned 
to the store and approached Santana in the produce section. 
Luna asked what had happened and Santana told him the he and 
Matista had a little argument and that Matista cursed him out. 
According to Santana, Luna told him not to worry about it, that 
he would talk to Matista. Santana testified that he went to the 
front of the store a few minutes
 later and observed Luna and 
Matista talking by the register
s. Santana continued working 
until about 5 p.m. when Matista approached him with two po-
lice officers. According to Santana, the police asked him what 
happened and Santana told them that he and Matista had a little 
argument. When the police asked Santana if he hit Matista, 
Santana said, ﬁ[N]o.ﬂ According to Santana, they then asked 
Matista if Santana hit him and Matista said, ﬁNo, I™d be lying if 
I said that he hit me. He just touched me. I don™t want him in 
the store, that™s all. I don™t want him in the store anymore.ﬂ 
Santana testified further that 
the policeman called Luna from the front of the store and asked Luna if he had another store to 

send Santana to. Luna said he 
had another store but he would 
not commit to sending Santana to 
another store. The policeman 
then asked Luna if Santana was fired and Luna said to Santana 
that he was sorry, but if Matista said he was fired, then he is 
fired and he had to go. Santana replied that, if Luna said he was 
fired, then he will go, but he wo
uld not accept that from Matista 
because Matista was not his boss. Santana was given his check 
by Mildred at that time and he left the store. 
Matista testified that he called the police and that, after he 
told the police what happened, they went to speak to Santana. 
Matista testified that he heard Santana admit to the policeman 
that he hit Matista. Matista did not explain why he waited al-
most 5 hours to call the police. 
The General Counsel called one 
of the responding officers as a witness, Officer Erick Acevedo, 

who testified that Santana told the officers that he had a ﬁverbal 
argumentﬂ with Matista, that Matista ﬁgot up in his faceﬂ and 
that he pushed Matista. Luna tes
tified that he was not present 
during the incident, but upheld 
Matista™s decision to fire 
Santana because Matista is the manager. 
There is no dispute that Santana was a key union organizer 
and that the Respondent was aware of his support for the Un-
ion. The Respondent™s antiunion
 animus is apparent from the multiple violations found above. 
However, Santan
a™s discharge occurred quite some time after the other unfair labor practices 
and did not coincide with any event related to the Union™s ef-
fort to organize the Respondent™s employees. On the contrary, 
Santana was discharged the same day he admittedly had a dis-
pute with the store manager during which he admittedly poked 
him in the shoulder. I do not believe Matista™s testimony that 
Santana ﬁpunched himﬂ because the Respondent™s own witness, 
Corniel, who would have no reason to lie about this, corrobo-
rated Santana and Peña, not Matista.
31 The issue presented is 
thus whether the Respondent would have discharged Santana 
for such conduct in the absence of union activity. It is undis-
puted that the Respondent had fired only one employee, other 
than those involved in this proceeding, before Santana™s dis-
charge. That employee was fired for absenteeism. In addition, 
as found above, the Respondent fi
red Alvarez and Mesa on the 
same day after they were involved in a verbal dispute that 

threatened to turn violent. In Santana™s case, the verbal dispute 
involved a challenge to Matista™s
 authority whic
h escalated to 
the point that Santana felt the 
need to poke Matista for empha-
sis. Although I found Santana to be
 a credible witness and sus-
pect that he was provoked by Matista™s profane and abusive 
tirade, he nevertheless crosse
d the boundary of permissible 
employee conduct. The Respondent™s decision to terminate 

Santana under these circumstances 
is consistent with the way it 
treated Alvarez and Mesa after their dispute. Accordingly, I 
find that the Respondent has met its burden of proving that it 
would have terminated Santana even in the absence of union 
                                                          
 31 Although Officer Acevedo testif
ied that Santana admitted pushing 
Matista, Acevedo was not present dur
ing the altercation. The evidence 
from eyewitnesses who were at the s
cene establish that Santana merely 
poked Matista in the shoulder. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132activity and shall recommend dismi
ssal of this allegation of the complaint.
32 As noted above, Duran was one of the witnesses who ap-
peared at the hearing only after the General Counsel obtained a 
district court order enforcing the subpoena. Duran testified to 
several conversations with L
una regarding his subpoena. Ac-cording to Duran, when he got 
the subpoena before Christmas, 
he showed it to Luna and asked if he had to go. Luna told him, 
ﬁ[N]o, that™s only if you want to.ﬂ Luna also told Duran that if 
the union people or the lawyers 
kept bothering Duran, that 
Luna would tell his attorney so
 they would leave Duran alone. 
Duran also testified that Luna
 asked him whether the other 
reluctant witness, Ordoñez, was still going to union meetings, 
and if Ordoñez was going to go to court. Duran testified that, 
on January 10, Luna told him he 
had to go to court and that he 
would pay Duran $100 for the day if he went to court. Duran 
normally makes $5.15/hour. According to Duran, Luna started 
to get the money out of the safe, then stopped and said, ﬁ[W]ait, 
no, don™t go.ﬂ Duran did not appear at the hearing on January 
11 or 12 and, as noted above, Luna represented in court on 
January 12 that Duran had quit.
 According to Duran, he was 
working that day and Luna told him that night that he had said 
in court that Duran quit. He told Duran not to come to work the 
rest of the week, that he woul
d pay him for those days, and to 
return on the following Sunday. Duran recalled that Luna then 

reviewed each of the alleged discriminatees and told Duran the 
Respondent™s version of why each was fired or transferred. 
Duran had no personal knowledge of any of these things. Ac-
cording to Duran, Luna told Duran to say these things at the 
hearing. Luna also told Duran to go to court on January 28, 
which was the original date scheduled for the resumption, and 
that he would give Duran a gift 
if he went. Luna did not deny 
meeting with Duran and talkin
g to him about the subpoena. 
According to Luna, Duran™s mother complained to him that 
Duran was under a lot of pressure from the lawyers to go to 
court and his family did not want him to get involved because 
he was only a kid. Luna claims 
that it was Duran™s mother who 
asked him to fire Duran so that he wouldn™t have to go to court. 
Luna testified that he told Dura
n that he had to go to court. 
Luna testified further that, when Duran told Luna that he was 

not going to go, Luna told him not to come to work because he 
did not want to be accused of hiding Duran. Luna acknowl-
edged offering to give Duran $100 
if he would go to court, but he claims he told Duran that he
 would have to tell the truth. 
The day after Duran finished testifying and was excused as a 
witness, the General Counsel m
oved to further amend the con-solidated amended complaint to
 allege that the Respondent 
violated Section 8(a)(1) of the Act by directing employees not 
to appear before the Board to give testimony in this matter and 
by directing employees to testify as instructed by the Respon-
dent. The General Counsel also sought to allege that the Re-
spondent violated Section 8(a)(4) of the Act when it ﬁtemporar-
                                                          
 32 The fact that the termination wa
s not effectuated until 5 hours after 
the incident is explained by Santana™s refusal to accept Matista™s au-
thority to fire him. By alleging that
 Matista is a supervisor within the 
meaning of the Act, the General C
ounsel essentially concedes that 
Matista had such authority. 
ily laid offﬂ Duran from January 14 through 16, 1999. These 
allegations were based upon the te
stimony of Duran. I denied 
the General Counsel™s motion to amend on due process grounds 

because, by waiting to amend the complaint until after a reluc-
tant witness had been excused,
 the General Counsel had effec-
tively deprived the Respondent of an opportunity to cross-
examine the witness regarding 
these allegations. Although I am 
troubled by the egregious nature
 of the alleged unlawful con-
duct and the total disregard for the Board™s proceedings demon-
strated by Luna, I shall adhere to my ruling and make no unfair 
labor practice findings based on Duran™s testimony as to his 
meetings with Luna after he 
received his subpoena. I have con-
sidered this testimony, which I found credible, in making my 
credibility resolutions. As noted above, Luna himself lied in 
open court when he asserted that Duran had quit and was no 
longer employed at the store. Such a cavalier attitude toward 

the truth was in marked contrast to the testimony of most of the 
General Counsel™s witnesses who appeared to testify truthfully 
to the best of their ability regarding events that occurred many 
months before the hearing. It is expected that the remedy for 
those unfair labor practices found
 above will act as a deterrence 
to the Respondent from committing further violations of the 

Act and a reminder to the employees that their rights can be 
vindicated through Board proceedings. 
CONCLUSIONS OF LAW 
1. By interrogating employees 
concerning their union activi-
ties and the union activities of other employees; by interrogat-
ing employees concerning their cooperation with the Board™s 
investigation; by threatening 
employees with a reduction in 
their work hours and discharge if they support the Union; by 
directing employees not to join or support the Union; and by 
directing employees to report on the union activities of other 
employees, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Section 8(a)(1) 
and Section 2(6) and (7) of the Act. 
2. By discharging Ruddy Rodr
iguez, Juan Rodriguez, and Alba Cortes because they joined or supported the Union, the 
Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and (3) and 
Section 2(6) and (7) of the Act. 
3. The Respondent has not violated the Act in any other 
manner alleged in the conso
lidated amended complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees, it must offer them reinstatement and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
